Exhibit 10.1

 

Execution Version

 

TACO BELL FUNDING, LLC,

 

as Issuer

 

and

 

CITIBANK, N.A.,

 

as Trustee and Series 2018-1 Securities Intermediary

 

--------------------------------------------------------------------------------

 

SERIES 2018-1 SUPPLEMENT

 

Dated as of November 28, 2018

 

to

 

BASE INDENTURE

 

Dated as of May 11, 2016

 

--------------------------------------------------------------------------------

 

$825,000,000 Series 2018-1 4.318% Fixed Rate Senior Secured Notes, Class A-2-I

 

$625,000,000 Series 2018-1 4.940% Fixed Rate Senior Secured Notes, Class A-2-II

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

PRELIMINARY STATEMENT

1

 

 

DESIGNATION

1

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II [RESERVED]

2

 

 

ARTICLE III SERIES 2018-1 ALLOCATIONS; PAYMENTS

2

 

 

Section 3.1

Allocations with Respect to the Series 2018-1 Notes

2

Section 3.2

Application of Collections on Weekly Allocation Dates to the Series 2018-1
Notes; Quarterly Payment Date Applications

2

Section 3.3

Certain Distributions from Series 2018-1 Class A-2 Distribution Account

2

Section 3.4

[RESERVED.]

2

Section 3.5

Series 2018-1 Class A-2 Interest

2

Section 3.6

Payment of Series 2018-1 Note Principal

4

Section 3.7

[RESERVED.]

9

Section 3.8

Series 2018-1 Class A-2 Distribution Account

9

Section 3.9

Trustee as Securities Intermediary

9

Section 3.10

Manager

11

Section 3.11

Replacement of Ineligible Accounts

11

 

 

 

ARTICLE IV FORM OF SERIES 2018-1 NOTES

11

 

 

Section 4.1

[RESERVED]

11

Section 4.2

Issuance of Series 2018-1 Class A-2 Notes

11

Section 4.3

[RESERVED]

12

Section 4.4

Transfer Restrictions of Series 2018-1 Class A-2 Notes

13

Section 4.5

Note Owner Representations and Warranties

18

Section 4.6

Limitation on Liability

19

 

 

 

ARTICLE V GENERAL

20

 

 

Section 5.1

Information

20

Section 5.2

Exhibits

21

Section 5.3

Ratification of Base Indenture

21

Section 5.4

Notices to Rating Agency

21

Section 5.5

Counterparts

21

Section 5.6

Governing Law

21

Section 5.7

Amendments

21

Section 5.8

Termination of Series Supplement

21

Section 5.9

Entire Agreement

22

 

i

--------------------------------------------------------------------------------



 

ANNEXES

 

Annex A

Series 2018-1 Supplemental Definitions List

 

EXHIBITS

 

Exhibit A-1-1

Form of Rule 144A Global Series 2018-1 Class A-2 Note

Exhibit A-1-2

Form of Temporary Regulation S Global Series 2018-1 Class A-2 Note

Exhibit A-1-3

Form of Permanent Regulation S Global Series 2018-1 Class A-2 Note

Exhibit B-1

Form of Transferee Certificate — Series 2018-1 Class A-2 Notes, Rule 144A to
Temporary Regulation S

Exhibit B-2

Form of Transferee Certificate — Series 2018-1 Class A-2 Notes, Rule 144A to
Permanent Regulation S

Exhibit B-3

Form of Transferee Certificate — Series 2018-1 Class A-2 Notes, Regulation S to
Rule 144A

 

ii

--------------------------------------------------------------------------------



 

SERIES 2018-1 SUPPLEMENT, dated as of November 28, 2018 (this
“Series Supplement”), by and between TACO BELL FUNDING, LLC, a Delaware limited
liability company, as the issuer (the “Issuer”), and CITIBANK, N.A., a national
banking association, as the trustee (in such capacity, the “Trustee”) and as the
Series 2018-1 Securities Intermediary (as defined herein), to the Base
Indenture, dated as of May 11, 2016, by and between the Issuer and Citibank,
N.A., as the Trustee and as the Securities Intermediary (as amended by Amendment
No. 1, dated as of August 23, 2016 and Amendment No. 2, dated as of November 28,
2018, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, exclusive of Series Supplements (as
defined therein), the “Base Indenture”).

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 13.1 of the Base Indenture provide, among other
things, that the Issuer and the Trustee may at any time and from time to time
enter into a Series Supplement to the Base Indenture for the purpose of
authorizing the issuance of one or more Series of Notes (as defined in Annex A
of the Base Indenture) upon satisfaction of the conditions set forth therein;
and

 

WHEREAS, all such conditions have been met for the issuance of the Series of
Notes authorized hereunder.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

DESIGNATION

 

There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Series Supplement, and such Series of Notes shall be
designated as Series 2018-1 Notes.  On the Series 2018-1 Closing Date, the
Series 2018-1 Fixed Rate Senior Secured Notes, Class A-2 (as referred to herein,
the “Series 2018-1 Class A-2 Notes”) shall be issued in two (2) Tranches:
(i) $825,000,000 initial outstanding principal amount of Series 2018-1 4.318%
Fixed Rate Senior Secured Notes, Class A-2-I (as referred to herein, the
“Series 2018-1 Class A-2-I Notes”) and (ii) $625,000,000 initial outstanding
principal amount of Series 2018-1 4.940% Fixed Rate Senior Secured Notes,
Class A-2-II (as referred to herein, the “Series 2018-1 Class A-2-II Notes”).

 

For purposes of the Base Indenture, the Series 2018-1 Class A-2 Notes shall be
deemed to be “Senior Notes”.

 

ARTICLE I

 

DEFINITIONS

 

All capitalized terms used herein (including in the preamble and the recitals
hereto) and not otherwise defined herein shall have the meanings assigned to
such terms in the Series 2018-1 Supplemental Definitions List attached hereto as
Annex A (the “Series 2018-1 Supplemental Definitions List”) as such
Series 2018-1 Supplemental Definitions List may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.  All capitalized terms not otherwise defined therein shall have
the meanings assigned thereto in the Base Indenture or the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto, as such Base
Indenture or Base Indenture Definitions List may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms of the Base Indenture.  Unless otherwise specified herein, all Article,
Exhibit, Section or Subsection references herein shall refer to Articles,
Exhibits, Sections or Subsections of this Series Supplement.  Unless otherwise
stated herein, as the context otherwise requires or if such

 

--------------------------------------------------------------------------------



 

term is otherwise defined in the Base Indenture, each capitalized term used or
defined herein shall relate only to the Series 2018-1 Notes and not to any other
Series of Notes issued by the Issuer.

 

ARTICLE II

 

[RESERVED]

 

ARTICLE III

 

SERIES 2018-1 ALLOCATIONS; PAYMENTS

 

With respect to the Series 2018-1 Notes only, the following shall apply:

 

Section 3.1                                    Allocations with Respect to the
Series 2018-1 Notes.  On the Series 2018-1 Closing Date, net proceeds from the
initial sale of the Series 2018-1 Class A-2 Notes will be deposited into the
Senior Notes Interest Reserve Accounts in an amount equal to the Senior Notes
Interest Reserve Account Deficit Amount as of the Series 2018-1 Closing Date
(which will be after giving effect to the amount available on deposit in the
Senior Notes Interest Reserve Accounts allocated to the Series 2016-1
Class A-2-I Notes, which will be repaid in full on the Series 2018-1 Closing
Date).  The remainder of the net proceeds from the sale of the Series 2018-1
Notes will be paid to, or at the direction of, the Issuer.

 

Section 3.2                                    Application of Collections on
Weekly Allocation Dates to the Series 2018-1 Notes; Quarterly Payment Date
Applications.  On or prior to 4:30 p.m. (New York City time) on the Business Day
preceding each Weekly Allocation Date or, if such Weekly Allocation Date is
earlier than the last Business Day of the calendar week following the calendar
week in which the related Weekly Collection Period ends, on or prior to 10:00
a.m. (New York City time) on the second Business Day preceding such Weekly
Allocation Date, as required under the terms of the Management Agreement and the
Indenture (provided, that, in each case there will be no more than a single
weekly allocation date for any calendar week), the Issuer (or the Manager on its
behalf) shall deliver a Weekly Manager’s Certificate to the Trustee, which
Weekly Manager’s Certificate will instruct the Trustee to allocate from the
Collection Account all amounts relating to the Series 2018-1 Notes pursuant to,
and to the extent that funds are available therefor in accordance with the
provisions of, the Priority of Payments.

 

Section 3.3                                    Certain Distributions from
Series 2018-1 Class A-2 Distribution Account.  On each Quarterly Payment Date,
based solely upon the most recent Quarterly Noteholders’ Report, the Trustee
shall, in accordance with Section 6.1 of the Base Indenture, remit to the
Series 2018-1 Class A-2 Noteholders from the Series 2018-1 Class A-2
Distribution Account, the amounts withdrawn from the Senior Notes Interest
Payment Account, the Senior Notes Principal Payment Account or otherwise, as
applicable, pursuant to Section 5.12(a), (h) or otherwise, as applicable, of the
Base Indenture, and deposited in the Series 2018-1 Class A-2 Distribution
Account for the payment of interest and, to the extent applicable, principal or
other amounts in respect of the Series 2018-1 Class A-2 Notes on such Quarterly
Payment Date.

 

Section 3.4                                    [RESERVED.].

 

Section 3.5                                    Series 2018-1 Class A-2 Interest.

 

(a)                                 Series 2018-1 Class A-2 Notes Interest. 
From the Series 2018-1 Closing Date until the Series 2018-1 Class A-2
Outstanding Principal Amount of each Tranche of Series 2018-1 Class A-2 Notes
has been paid in full, the Series 2018-1 Class A-2 Outstanding Principal Amount
of each Tranche of Series 2018-1 Class A-2 Notes will accrue interest for each
Interest Accrual Period (after giving effect to all payments of principal (if
any) made to Series 2018-1

 

2

--------------------------------------------------------------------------------



 

Noteholders as of the first day of such Interest Accrual Period, and also giving
effect to repurchases and cancellations of Series 2018-1 Class A-2 Notes during
such Interest Accrual Period) at the Series 2018-1 Class A-2 Note Rate for such
Tranche.  Such accrued interest will be due and payable in arrears on each
Quarterly Payment Date, from amounts that are made available for payment thereof
(i) on any related Weekly Allocation Date in accordance with the Priority of
Payments and (ii) on such Quarterly Payment Date in accordance with Section 5.12
of the Base Indenture, commencing on February 25, 2019; provided that in any
event all accrued but unpaid interest shall be due and payable in full on the
Series 2018-1 Legal Final Maturity Date, on any Series 2018-1 Prepayment Date
with respect to a prepayment in full of such Tranche of the Series 2018-1
Class A-2 Notes or on any other day on which all of the Series 2018-1 Class A-2
Outstanding Principal Amount of such Tranche of the Series 2018-1 Class A-2
Notes is required to be paid in full. To the extent any interest accruing at the
Series 2018-1 Class A-2 Note Rate is not paid when due, such unpaid interest
(net of all Debt Service Advances) will accrue interest at the Series 2018-1
Class A-2 Note Rate for the applicable Tranche of the Series 2018-1 Class A-2
Notes.  All computations of interest at the Series 2018-1 Class A-2 Note Rate
shall be made on a 30/360 Day Basis.

 

(b)                                 Series 2018-1 Class A-2 Quarterly Post-ARD
Contingent Additional Interest.

 

(i)                                     Post-ARD Contingent Additional
Interest.  From and after the applicable Series 2018-1 Anticipated Repayment
Date, if the Series 2018-1 Final Payment has not been made on any Tranche of
Series 2018-1 Class A-2 Notes, then additional interest (the “Series 2018-1
Class A-2 Quarterly Post-ARD Contingent Additional Interest”) will accrue on the
Series 2018-1 Class A-2 Outstanding Principal Amount of such Tranche of
Series 2018-1 Class A-2 Notes at an interest rate equal to the rate determined
by the Servicer to be the greater of (I) 5.00% per annum and (II) a per annum
rate equal to the amount, if any, by which the sum of the following exceeds the
related Series 2018-1 Class A-2 Note Rate for such Tranche of Series 2018-1
Class A-2 Notes: (A) the yield to maturity (adjusted to a quarterly
bond-equivalent basis) on the related Series 2018-1 Anticipated Repayment Date
of the United States Treasury Security having a term closest to ten (10) years,
plus (B) 5.00%, plus (C) respectively, 1.25% for the Series 2018-1 Class A-2-I
Notes and 1.80% for the Series 2018-1 Class A-2-II Notes (the “Series 2018-1
Class A-2 Quarterly Post-ARD Contingent Additional Interest Rate”).  In
addition, regular interest will continue to accrue at the applicable
Series 2018-1 Class A-2 Note Rate for each Tranche of the Series 2018-1
Class A-2 Notes from and after the applicable Series 2018-1 Anticipated
Repayment Date.  Any Series 2018-1 Class A-2 Quarterly Post-ARD Contingent
Additional Interest will be due and payable on any Quarterly Payment Date only
as and when amounts are made available for payment thereof in accordance with
the Priority of Payments.

 

(ii)                                  Payment of Series 2018-1 Class A-2
Quarterly Post-ARD Contingent Additional Interest.  Amounts accrued in respect
of Series 2018-1 Class A-2 Quarterly Post-ARD Contingent Additional Interest for
each Tranche of Series 2018-1 Class A-2 Notes will be due and payable on any
applicable Quarterly Payment Date as and when amounts are made available for
payment thereof (I) on any related Weekly Allocation Date in accordance with the
Priority of Payments and (II) on such Quarterly Payment Date in accordance with
Section 5.12 of the Base Indenture, in the amount so available.  The failure to
pay any Series 2018-1 Class A-2 Quarterly Post-ARD Contingent Additional
Interest in excess of available amounts in accordance with the foregoing
(including on the Series 2018-1 Legal Final Maturity Date) will not be an Event
of Default and interest will not accrue on any unpaid portion thereof; provided
that

 

3

--------------------------------------------------------------------------------



 

in any event all accrued but unpaid Series 2018-1 Class A-2 Quarterly Post-ARD
Contingent Additional Interest shall be due and payable in full on the
Series 2018-1 Legal Final Maturity Date, on any Series 2018-1 Prepayment Date
with respect to a prepayment in full of the applicable Tranche of Series 2018-1
Class A-2 Notes or otherwise as part of any Series 2018-1 Final Payment.

 

(c)                                  Series 2018-1 Class A-2 Initial Interest
Accrual Period.  The initial Interest Accrual Period for the Series 2018-1
Class A-2 Notes shall commence on (and include) the Series 2018-1 Closing Date
and end on (but exclude) February 25, 2019.

 

Section 3.6                                    Payment of Series 2018-1 Note
Principal.

 

(a)                                 Series 2018-1 Notes Principal Payment at
Legal Maturity.  The Series 2018-1 Class A-2 Outstanding Principal Amount shall
be due and payable on the Series 2018-1 Legal Final Maturity Date. The
Series 2018-1 Class A-2 Outstanding Principal Amount is not prepayable, in whole
or in part, except as set forth in this Section 3.6.

 

(b)                                 Series 2018-1 Anticipated Repayment Date. 
The Series 2018-1 Final Payment is anticipated to occur (x) with respect to the
Series 2018-1 Class A-2-I Notes, on the Quarterly Payment Date occurring in
November 2023 and (y) with respect to the Series 2018-1 Class A-2-II Notes, on
the Quarterly Payment Date occurring in November 2028 (each such date a
“Series 2018-1 Anticipated Repayment Date” and collectively, the “Series 2018-1
Anticipated Repayment Dates”).

 

(c)                                  Payment of Series 2018-1 Class A-2 Notes
Scheduled Principal Payment Amounts.  Series 2018-1 Class A-2 Notes Scheduled
Principal Payment Amounts will be due and payable with respect to each Tranche
of Series 2018-1 Class A-2 Notes in accordance with the definition thereof on
any applicable Quarterly Payment Date, commencing on the Quarterly Payment Date
occurring in February 2019 and prior to the Series 2018-1 Anticipated Repayment
Date, as and when amounts are made available for payment thereof (i) on any
related Weekly Allocation Date in accordance with the Priority of Payments,
subject to the terms set forth in the Base Indenture; and (ii) on such Quarterly
Payment Date in accordance with Section 5.12 of the Base Indenture, in the
amount so available, and failure to pay any Series 2018-1 Class A-2 Notes
Scheduled Principal Payment Amounts with respect to such Tranche of the
Series 2018-1 Class A-2 Notes in excess of available amounts in accordance with
the foregoing will not be an Event of Default; provided, that Series 2018-1
Class A-2 Notes Scheduled Principal Payment Amounts with respect to such Tranche
of Series 2018-1 Class A-2 Notes shall be due and payable on a Quarterly Payment
Date only if the Series 2018-1 Non-Amortization Test is not satisfied with
respect to such Quarterly Payment Date; provided, further, that to the extent
the Series 2018-1 Non-Amortization Test is satisfied as of such Quarterly
Payment Date, the Issuer may, solely at its election upon written notice to each
of the Trustee and the Servicer on or prior to the third Business Day prior to
such Quarterly Payment Date, prior to the Series 2018-1 Anticipated Repayment
Date, make a Series 2018-1 Class A-2 Optional Scheduled Principal Payment with
respect to such Tranche of Series 2018-1 Class A-2 Notes without requiring a
Series 2018-1 Class A-2 Optional Scheduled Principal Payment with respect to
each Tranche of the Series 2018-1 Class A-2 Notes on a pro rata basis.

 

(d)                                 Certain Series 2018-1 Notes Mandatory
Payments of Principal.

 

(i)                                     During any Rapid Amortization Period,
principal payments shall be due and payable on each Quarterly Payment Date on
the applicable Classes or Tranches of Series 2018-1 Notes as and when amounts
are made available for payment

 

4

--------------------------------------------------------------------------------



 

thereof (i) on any related Weekly Allocation Date in accordance with the
Priority of Payments and (ii) on such Quarterly Payment Date in accordance with
Section 5.12 of the Base Indenture, in the amount so available, together with
any Series 2018-1 Class A-2 Make-Whole Prepayment Consideration required to be
paid in connection therewith pursuant to Section 3.6(e); provided, for the
avoidance of doubt, that it shall not constitute an Event of Default if any such
Series 2018-1 Class A-2 Make-Whole Prepayment Consideration is not paid because
insufficient funds are available to pay such Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration, in accordance with the Priority of Payments.

 

(ii)                                  [RESERVED.]

 

(e)                                  Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration Payments.  In connection with any mandatory prepayment
of any Series 2018-1 Class A-2 Notes made during a Rapid Amortization Period
pursuant to Section 3.6(d)(i), in connection with any Asset Disposition Proceeds
pursuant to Section 3.6(j) or in connection with any optional prepayment of any
Series 2018-1 Class A-2 Notes made pursuant to Section 3.6(g) (each, a
“Series 2018-1 Class A-2 Prepayment”), the Issuer shall pay, in the manner
described herein, the Series 2018-1 Class A-2 Make-Whole Prepayment
Consideration to the Series 2018-1 Class A-2 Noteholders with respect to the
principal portion of the applicable Series 2018-1 Prepayment Amount; provided
that no such Series 2018-1 Class A-2 Make-Whole Prepayment Consideration shall
be payable in connection with (A) any prepayment made in respect of a Tranche on
or after the Quarterly Payment Date that is in the Target Month prior to the
related Series 2018-1 Anticipated Repayment Date for such Tranche of Notes (the
“Prepayment Consideration End Date”); or (B) any prepayment that is not a
Series 2018-1 Class A-2 Prepayment, including prepayments funded by
Indemnification Amounts and the payments of Series 2018-1 Class A-2 Notes
Scheduled Principal Payment Amounts, Series 2018-1 Class A-2 Optional Scheduled
Principal Payments and Series 2018-1 Class A-2 Notes Scheduled Principal Payment
Deficiency Amounts; provided, that the Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration will not be payable with respect to any payment or
prepayment of the Series 2018-1 Class A-2-II Notes to the extent that any
Series Class A-2-II Call Redemption Premium is payable pursuant to
Section 3.6(f) herein.

 

(f)                                   Series 2018-1 Class A-2-II Call Redemption
Premium. In connection with any optional prepayment (including by refinancing)
in whole of the Series 2018-1 Class A-2-II Notes as part of a prepayment
(including by refinancing) in whole of all Series of Notes Outstanding
(including the Series 2018-1 Notes) at any time on or after the Quarterly
Payment Date in May 2022 and on or prior to the Quarterly Payment Date in
May 2023, the Issuer shall pay, in the manner described herein, the
Series 2018-1 Class A-2-II Call Redemption Premium to the Series 2018-1
Class A-2-II Noteholders.

 

(g)                                  Optional Prepayment of Series 2018-1
Class A-2 Notes.  Subject to Sections 3.6(e), 3.6(f) and 3.6(h), the Issuer
shall have the option to prepay the Outstanding Principal Amount of any Tranche
of the Series 2018-1 Class A-2 Notes in full on any Business Day or in part on
any Quarterly Payment Date (each, an “Optional Prepayment Date”) and that is
specified as the Series 2018-1 Prepayment Date in the applicable Prepayment
Notice; provided, that no such optional prepayment may be made unless:

 

(i)                                     the amount on deposit in the
Series 2018-1 Class A-2 Distribution Account (including amounts to be
transferred from the Cash Trap Reserve Account) is sufficient to pay the
principal amount of any Tranche of the Series 2018-1 Class A-2 Notes to be
prepaid and any Series 2018-1 Class A-2 Make-Whole Prepayment

 

5

--------------------------------------------------------------------------------



 

Consideration required pursuant to Section 3.6(e) or, solely with respect to the
Series 2018-1 Class A-2-II Notes, the Series 2018-1 Class A-2-II Call Redemption
Premium required pursuant to Section 3.6(f), in each case, payable on the
relevant Series 2018-1 Prepayment Date;

 

(ii)                                  in the case of a prepayment of any Tranche
of the Series 2018-1 Class A-2 Notes in part, the amounts on deposit in, or
allocable to, the Series 2018-1 Class A-2 Distribution Account to be distributed
on the Quarterly Payment Date which coincides with such Series 2018-1 Prepayment
Date are sufficient to pay the Prepayment Condition Amounts on such Quarterly
Payment Date;

 

(iii)                               in the case of an optional prepayment of any
Tranche of the Series 2018-1 Class A-2 Notes in whole:

 

(A)                               the amounts on deposit in the Indenture Trust
Accounts or other available amounts, in each case allocable to such Tranche of
the Series 2018-1 Class A-2 Notes, are sufficient to pay all monetary
Obligations (including unreimbursed Advances with interest thereon at the
Advance Interest Rate) in respect of such Tranche of the Series 2018-1 Class A-2
Notes set forth in Section 5.11 of the Base Indenture after giving effect to the
allocations set forth therein on such Series 2018-1 Prepayment Date pursuant to
Section 3.6(k), and

 

(B)                               the amounts on deposit in the Collection
Account, the Indenture Trust Accounts or otherwise available are reasonably
expected by the Manager to be sufficient to pay the Prepayment Condition
Amounts, other than with respect to such Tranche of the Series 2018-1 Class A-2
Notes, on the immediately following Quarterly Payment Date, if any, or are
sufficient to pay such amounts on such Series 2018-1 Prepayment Date, if such
date is a Quarterly Payment Date,

 

or, in each case, any shortfalls in such amounts have been deposited to the
applicable accounts.

 

The Issuer, solely in connection with an optional prepayment in whole or in part
of one or more Tranches of the Series 2018-1 Class A-2 Notes, may prepay one or
more Tranches of the Series 2018-1 Class A-2 Notes in whole or in part without
prepayment in whole or in part of the remaining Tranches of the Series 2018-1
Class A-2 Notes.  The Issuer may prepay any Tranche of the Series 2018-1
Class A-2 Notes in full at any time regardless of the number of prior optional
prepayments or any minimum payment requirement.

 

(h)                                 Notices of Prepayments.  The Issuer shall
give prior written notice (each, a “Prepayment Notice”) at least fifteen (15)
Business Days but not more than twenty (20) Business Days prior to any
Series 2018-1 Prepayment with respect to the Series 2018-1 Class A-2 Notes
pursuant to Section 3.6(g) to each Series 2018-1 Noteholder affected by such
Series 2018-1 Prepayment, the Rating Agency, the Servicer, the Control Party and
the Trustee; provided that at the request of the Issuer, such notice to the
affected Series 2018-1 Noteholders shall be given by the Trustee in the name and
at the expense of the Issuer.  In connection with any such Prepayment Notice,
the Issuer shall provide a written report to the Trustee directing the Trustee
to distribute such prepayment in accordance with the applicable provisions of
Section 3.6(k).  With respect to each such Series 2018-1 Prepayment, the related
Prepayment Notice shall, in each case, specify (A) the Series 2018-1 Prepayment
Date on which such prepayment will be made, which in all cases shall be a
Business Day, (B) the Series 2018-1 Prepayment Amount and Series 2018-1
Class A-2 Make-Whole Prepayment Consideration or Series 2018-1 Class A-2-II Call
Redemption Premium, if applicable, and (C) the Series 2018-1 Class A-2
Make-Whole

 

6

--------------------------------------------------------------------------------



 

Prepayment Consideration Calculation Date on which the applicable Series 2018-1
Class A-2 Make-Whole Prepayment Consideration, if any, to be paid in connection
therewith will be calculated.  The Issuer shall have the option, by written
notice to the Trustee, the Control Party, the Rating Agency and the affected
Noteholders, to withdraw, or amend the Series 2018-1 Prepayment Date set forth
in any Prepayment Notice relating to an optional prepayment at any time up to
the second (2nd) Business Day before the Series 2018-1 Prepayment Date set forth
in such Prepayment Notice.  Any such optional prepayment and Prepayment Notice
may, in the Issuer’s discretion, be subject to the satisfaction of one or more
conditions precedent, including but not limited to the occurrence of a Change of
Control.  The Issuer shall have the option to provide in any Prepayment Notice
that the payment of the amounts set forth in Section 3.6(g) and the performance
of the Issuer’s obligations with respect to such optional prepayment may be
performed by another Person.  All Prepayment Notices shall be (i) transmitted by
email to (A) each affected Series 2018-1 Noteholder to the extent such
Series 2018-1 Noteholder has provided an email address to the Trustee and (B) to
the Rating Agency, the Servicer and the Trustee and (ii) sent by registered mail
to each affected Series 2018-1 Noteholder.  A Prepayment Notice may be revoked
by the Issuer if the Trustee receives written notice of such revocation no later
than 12:00 p.m. (New York City time) two (2) Business Days prior to such
Series 2018-1 Prepayment Date.  The Issuer shall give written notice of such
revocation to the Servicer, and at the request of the Issuer, the Trustee shall
forward the notice of revocation to the Series 2018-1 Noteholders.

 

(i)                                     Prepayment Consideration Not Payable. 
For the avoidance of doubt, there is no Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration payable as a result of (i) the application of
Indemnification Amounts allocated to the Series 2018-1 Class A-2 Notes pursuant
to clause (i) of the Priority of Payments, (ii) the payment of any Series 2018-1
Class A-2 Notes Scheduled Principal Payment Amounts, Series 2018-1 Class A-2
Optional Scheduled Principal Payments or Series 2018-1 Class A-2 Notes Scheduled
Principal Payment Deficiency Amounts and (iii) any prepayment on or after the
applicable Prepayment Consideration End Date. In the event that the
Series 2018-1 Class A-2-II Call Redemption Premium is paid, such amount will be
in lieu of any Series 2018-1 Class A-2 Make-Whole Prepayment Consideration
otherwise required to be paid on the Series 2018-1 Class A-2-II Notes in
connection with such prepayment.

 

(j)                                    Indemnification Amounts; Asset
Disposition Proceeds.  Any Indemnification Amounts or Asset Disposition Proceeds
allocated to the Senior Notes Principal Payment Account in accordance with
Section 5.11(i) of the Base Indenture shall be withdrawn from the Senior Notes
Principal Payment Account in accordance with Section 5.12(h) of the Base
Indenture and deposited in the Series 2018-1 Class A-2 Distribution Account and
used to prepay the Series 2018-1 Class A-2 Notes (based on their respective
portion of the Series 2018-1 Class A-2 Outstanding Principal Amount), on the
Quarterly Payment Date immediately succeeding such deposit.  In connection with
any prepayment made with Indemnification Amounts pursuant to this
Section 3.6(j), the Issuer shall not be obligated to pay any Series 2018-1
Class A-2 Make-Whole Prepayment Consideration or, if applicable, Series 2018-1
Class A-2-II Call Redemption Premium.  The Issuer shall, however, be obligated
to pay any applicable Series 2018-1 Class A-2 Make-Whole Prepayment
Consideration required to be paid pursuant to Section 3.6(e) or, if applicable,
Series 2018-1 Class A-2-II Call Redemption Premium required to be paid pursuant
to Section 3.6(f) in connection with any prepayment made with Asset Disposition
Proceeds pursuant to this Section 3.6(j); provided, for avoidance of doubt, that
it shall not constitute an Event of Default if any such Series 2018-1 Class A-2
Make-Whole Prepayment Consideration or, if applicable, Series 2018-1
Class A-2-II Call Redemption Premium is not paid because insufficient funds are
available to pay such amounts, in accordance with the Priority of Payments.

 

(k)                                 Distributions of Optional Prepayments of
Series 2018-1 Class A-2 Notes.  On the Series 2018-1 Prepayment Date for each
Series 2018-1 Prepayment to be made pursuant to Section 3.6(g) in respect of any
Tranche of the Series 2018-1 Class A-2 Notes, the Trustee

 

7

--------------------------------------------------------------------------------



 

shall, in accordance with Section 6.1 of the Base Indenture (except that,
notwithstanding anything to the contrary therein, references to the
distributions being made on a Quarterly Payment Date shall be deemed to be
references to distributions made on such Series 2018-1 Prepayment Date and
references to the Record Date shall be deemed to be references to the Prepayment
Record Date) and based solely upon the applicable written report provided to the
Trustee pursuant to Section 3.6(h), distribute to the Series 2018-1 Class A-2
Noteholders of record on the preceding Prepayment Record Date on a pro rata
basis, based on their respective portion of the Series 2018-1 Class A-2
Outstanding Principal Amount, the amount deposited in the Series 2018-1
Class A-2 Distribution Account pursuant to Section 3.6(g) in order to repay the
applicable portion of the Series 2018-1 Class A-2 Outstanding Principal Amount
and any Series 2018-1 Class A-2 Make-Whole Prepayment Consideration or
Series 2018-1 Class A-2-II Call Redemption Premium due to Series 2018-1
Class A-2 Noteholders payable on such date.

 

If the Series 2018-1 Class A-2 Notes are paid in whole on a Series 2018-1
Prepayment Date that is not a Quarterly Payment Date, the applicable written
report provided to the Trustee pursuant to Section 3.6(h) shall instruct the
Trustee to (A) first, withdraw the amount on deposit in the Collection Account
on such Series 2018-1 Prepayment Date for allocation or payment in accordance
with Section 5.11 of the Base Indenture (other than with respect to any Senior
Notes Interest Reserve Account Deficit Amount pursuant to priority (ix) of the
Priority of Payments); provided that notwithstanding anything to the contrary
therein, for the purpose of such allocation or payment (i) only the
Series 2018-1 Class A-2 Notes shall be deemed to be Outstanding, (ii) any unpaid
Series 2018-1 Class A-2 Quarterly Interest Amount shall be due and payable only
with respect to the period beginning on the first day of the most recent
Interest Accrual Period and ending on such Series 2018-1 Prepayment Date,
(iii) references to “Weekly Allocation Date” shall be deemed to refer to such
Series 2018-1 Prepayment Date and (iv) any Obligations not allocable to a
particular Series or Class of Notes shall only be due and payable in the amount
allocated ratably to the Series 2018-1 Class A-2 Notes by the Manager based on
the Outstanding Principal Amount of the Series 2018-1 Class A-2 Notes relative
to the Outstanding Principal Amount on such Series 2018-1 Prepayment Date;
provided that any unreimbursed Advances (and interest thereon at the Advance
Interest Rate) shall be due and payable in full, and (B) second, distribute to
the Series 2018-1 Class A-2 Noteholders of record on the preceding Prepayment
Record Date on a pro rata basis, based on their respective portion of the
Series 2018-1 Class A-2 Outstanding Principal Amount, the amounts on deposit in
the Indenture Trust Accounts or other available amounts, in each case allocable
to the Series 2018-1 Class A-2 Notes.

 

(l)                                     Series 2018-1 Notices of Final Payment. 
The Issuer shall notify the Trustee, the Servicer and each of the Rating Agency
on or before the Prepayment Record Date preceding the Series 2018-1 Prepayment
Date that will be the Series 2018-1 Final Payment Date; provided, however, that
with respect to any Series 2018-1 Final Payment that is made in connection with
any mandatory or optional prepayment in full, the Issuer shall not be obligated
to provide any additional notice to the Trustee or the Rating Agency of such
Series 2018-1 Final Payment beyond the notice required to be given in connection
with such prepayment pursuant to Section 3.6(h). The Trustee shall provide any
written notice required under this Section 3.6(l) to each Person in whose name a
Series 2018-1 Note is registered at the close of business on such Prepayment
Record Date of the Series 2018-1 Prepayment Date that will be the Series 2018-1
Final Payment Date. Such written notice to be sent to the Series 2018-1
Noteholders shall be made at the expense of the Issuer and shall be mailed by
the Trustee within five (5) Business Days of receipt of notice from the Issuer
indicating that the Series 2018-1 Final Payment will be made and shall specify
that such Series 2018-1 Final Payment will be payable only upon presentation and
surrender of the Series 2018-1 Notes and shall specify the place where the
Series 2018-1 Notes may be presented and surrendered for such Series 2018-1
Final Payment.

 

8

--------------------------------------------------------------------------------



 

Section 3.7                                    [RESERVED.].

 

Section 3.8                                    Series 2018-1 Class A-2
Distribution Account.

 

(a)                                 Establishment of Series 2018-1 Class A-2
Distribution Account.  The Trustee has established and shall maintain in the
name of the Trustee for the benefit of the Series 2018-1 Class A-2 Noteholders
an account bearing account number 12158700 (the “Series 2018-1 Class A-2
Distribution Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Series 2018-1 Class A-2
Noteholders. The Series 2018-1 Class A-2 Distribution Account shall be an
Eligible Account. Initially, the Series 2018-1 Class A-2 Distribution Account
will be established with the Trustee.

 

(b)                                 Series 2018-1 Class A-2 Distribution Account
Constitutes Additional Collateral for Series 2018-1 Class A-2 Notes.  In order
to secure and provide for the repayment and payment of the Obligations with
respect to the Series 2018-1 Class A-2 Notes, the Issuer hereby grants a
security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2018-1 Class A-2 Noteholders, all of
the Issuer’s right, title and interest, if any, in and to the following (whether
now or hereafter existing or acquired): (i) the Series 2018-1 Class A-2
Distribution Account, including any security entitlement with respect thereto;
(ii) all funds and other property (including, without limitation, Financial
Assets) on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2018-1
Class A-2 Distribution Account or the funds on deposit therein from time to
time; (iv) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 2018-1 Class A-2 Distribution Account or the funds on
deposit therein from time to time; and (v) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (v) are referred to, collectively, as the “Series 2018-1
Class A-2 Distribution Account Collateral”).

 

(c)                                  Termination of Series 2018-1 Class A-2
Distribution Account.  On or after the date on which all accrued and unpaid
interest on and principal of all Outstanding Series 2018-1 Class A-2 Notes have
been paid, the Trustee, acting in accordance with the written instructions of
the Issuer (or the Manager on its behalf), shall withdraw from the Series 2018-1
Class A-2 Distribution Account all amounts on deposit therein (and the proceeds
of any other instruments and other property credited thereto) for distribution
pursuant to the Priority of Payments and all Liens, if any, created in favor of
the Trustee for the benefit of the Series 2018-1 Class A-2 Noteholders under
this Series Supplement with respect to Series 2018-1 Class A-2 Distribution
Account shall be automatically released, and the Trustee, upon written request
of the Issuer, at the written direction of the Control Party, shall execute and
deliver to the Issuer any and all documentation reasonably requested and
prepared by the Issuer at the Issuer’s expense to effect or evidence the release
by the Trustee of the Series 2018-1 Class A-2 Noteholders’ security interest in
the Series 2018-1 Class A-2 Distribution Account Collateral.

 

Section 3.9                                    Trustee as Securities
Intermediary.

 

(a)                                 The Trustee or other Person holding the
Series 2018-1 Class A-2 Distribution Account shall be the “Series 2018-1
Securities Intermediary”.  If the Series 2018-1 Securities Intermediary in
respect of the Series 2018-1 Class A-2 Distribution Account is not the Trustee,
the Issuer shall obtain the express agreement of such other Person to the
obligations of the Series 2018-1 Securities Intermediary set forth in this
Section 3.9.

 

(b)                                 The Series 2018-1 Securities Intermediary
agrees that:

 

9

--------------------------------------------------------------------------------



 

(i)                                     The Series 2018-1 Class A-2 Distribution
Account is an account to which Financial Assets will or may be credited;

 

(ii)                                  The Series 2018-1 Class A-2 Distribution
Account is a “securities account” within the meaning of Section 8-501 of the New
York UCC and the Series 2018-1 Securities Intermediary qualifies as a
“securities intermediary” under Section 8-102(a) of the New York UCC;

 

(iii)                               All securities or other property (other than
cash) underlying any Financial Assets credited to the Series 2018-1 Class A-2
Distribution Account shall be registered in the name of the Series 2018-1
Securities Intermediary, indorsed to the Series 2018-1 Securities Intermediary
or in blank or credited to another securities account maintained in the name of
the Series 2018-1 Securities Intermediary, and in no case will any Financial
Asset credited to the Series 2018-1 Class A-2 Distribution Account be registered
in the name of the Issuer, payable to the order of the Issuer or specially
indorsed to the Issuer;

 

(iv)                              All property delivered to the Series 2018-1
Securities Intermediary pursuant to this Series Supplement will be promptly
credited to the Series 2018-1 Class A-2 Distribution Account;

 

(v)                                 Each item of property (whether investment
property, security, instrument or cash) credited to the Series 2018-1 Class A-2
Distribution Account shall be treated as a Financial Asset;

 

(vi)                              If at any time the Series 2018-1 Securities
Intermediary shall receive any entitlement order from the Trustee (including
those directing transfer or redemption of any Financial Asset) relating to the
Series 2018-1 Class A-2 Distribution Account, the Series 2018-1 Securities
Intermediary shall comply with such entitlement order without further consent by
the Issuer, any other Securitization Entity or any other Person;

 

(vii)                           The Series 2018-1 Class A-2 Distribution Account
shall be governed by the laws of the State of New York, regardless of any
provision of any other agreement. For purposes of all applicable UCCs, the State
of New York shall be deemed to the Series 2018-1 Securities Intermediary’s
jurisdiction and the Series 2018-1 Class A-2 Distribution Account (as well as
the “security entitlements” (as defined in Section 8-102(a)(17) of the New York
UCC) related thereto) shall be governed by the laws of the State of New York;

 

(viii)                        The Series 2018-1 Securities Intermediary has not
entered into, and until termination of this Series Supplement will not enter
into, any agreement with any other Person relating to the Series 2018-1
Class A-2 Distribution Account and/or any Financial Assets credited thereto
pursuant to which it has agreed to comply with “entitlement orders” (as defined
in Section 8-102(a)(8) of the New York UCC) of such other Person, and the
Series 2018-1 Securities Intermediary has not entered into, and until the
termination of this Series Supplement will not enter into, any agreement with
the Issuer purporting to limit or condition the obligation of the Series 2018-1
Securities Intermediary to comply with entitlement orders as set forth in
Section 3.9(b)(vi); and

 

(ix)                              Except for the claims and interest of the
Trustee, the Secured Parties and the Securitization Entities in the
Series 2018-1 Class A-2 Distribution Account, neither the Series 2018-1
Securities Intermediary nor, in the case of the Trustee, any Trust Officer knows
of any claim to, or interest in, the Series 2018-1 Class A-2

 

10

--------------------------------------------------------------------------------



 

Distribution Account or any Financial Asset credited thereto. If the
Series 2018-1 Securities Intermediary or, in the case of the Trustee, a Trust
Officer, has Actual Knowledge of the assertion by any other person of any Lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Series 2018-1 Class A-2
Distribution Account or any Financial Asset carried therein, the Series 2018-1
Securities Intermediary will promptly notify the Trustee, the Manager, the
Servicer and the Issuer thereof.

 

(c)                                  At any time after the occurrence and during
the continuation of an Event of Default, the Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the
Series 2018-1 Class A-2 Distribution Account and in all proceeds thereof, and
shall (acting at the direction of the Control Party (at the direction of the
Controlling Class Representative)) be the only Person authorized to originate
entitlement orders in respect of the Series 2018-1 Class A-2 Distribution
Account; provided, however, that at all other times the Issuer shall be
authorized to instruct the Trustee to originate entitlement orders in respect of
the Series 2018-1 Class A-2 Distribution Account.

 

Section 3.10                             Manager. Pursuant to the Management
Agreement, the Manager has agreed to provide certain reports, notices,
instructions and other services on behalf of the Issuer. The Series 2018-1
Noteholders by their acceptance of the Series 2018-1 Notes consent to the
provision of such reports and notices to the Trustee by the Manager in lieu of
the Issuer. Any such reports and notices that are required to be delivered to
the Series 2018-1 Noteholders hereunder will be made available on the Trustee’s
website in the manner set forth in Section 4.4 of the Base Indenture.

 

Section 3.11                             Replacement of Ineligible Accounts. 
If, at any time, the Series 2018-1 Class A-2 Distribution Account shall cease to
be an Eligible Account (a “Series 2018-1 Ineligible Account”), the Issuer shall
(i) within five (5) Business Days of obtaining actual knowledge thereof, notify
the Control Party thereof and (ii) within sixty (60) days of obtaining actual
knowledge thereof, (A) establish, or cause to be established, a new account that
is an Eligible Account in substitution for such Series 2018-1 Ineligible
Account, (B) following the establishment of such new Eligible Account, transfer
or, with respect to the Trustee Accounts maintained at the Trustee, instruct the
Trustee in writing to transfer all cash and investments from such Series 2018-1
Ineligible Account into such new Eligible Account and (C) pledge, or cause to be
pledged, such new Eligible Account to the Trustee for the benefit of the Secured
Parties and, if such new Eligible Account is not established with the Trustee,
cause such new Eligible Account to be subject to an Account Control Agreement in
form and substance reasonably acceptable to the Control Party and the Trustee.

 

ARTICLE IV

 

FORM OF SERIES 2018-1 NOTES

 

Section 4.1                                    [RESERVED].

 

Section 4.2                                    Issuance of Series 2018-1
Class A-2 Notes.

 

(a)                                 The Series 2018-1 Class A-2-I Notes and the
Series 2018-1 Class A-2-II Notes may be offered and sold in the Series 2018-1
Class A-2 Initial Principal Amount on the Series 2018-1 Closing Date by the
Issuer pursuant to the Series 2018-1 Class A-2 Note Purchase Agreement.  The
Series 2018-1 Class A-2 Notes will be resold initially only to the Issuer or its
Affiliates or (A) in each case, to Persons who are not Competitors, (B) in the
United States, to Persons who are QIBs, purchasing for their own account or the
account of one or more other Persons, each of which is a QIB, in reliance on
Rule 144A and (C) outside the United States, to

 

11

--------------------------------------------------------------------------------



 

Persons who are not a U.S. person (as defined in Regulation S) (a “U.S.
Person”), purchasing for their own account or the account of one or more other
Persons, each of which is not a U.S. Person, in reliance on Regulation S.  The
Series 2018-1 Class A-2 Notes may thereafter be transferred in reliance on
Rule 144A and/or Regulation S and in accordance with the procedure described
herein.  The Series 2018-1 Class A-2 Notes will be Book-Entry Notes and DTC will
be the Depository for the Series 2018-1 Class A-2 Notes. The Applicable
Procedures shall be applicable to transfers of beneficial interests in the
Series 2018-1 Class A-2 Notes.  The Series 2018-1 Class A-2 Notes shall be
issued in an authorized minimum denominations of $25,000 and in any whole number
denomination in excess thereof.

 

(b)                                 Global Notes.

 

(i)                                     Rule 144A Global Notes.  The
Series 2018-1 Class A-2 Notes offered and sold in their initial distribution in
reliance upon Rule 144A will be issued in the form of one or more global notes
in fully registered form, without coupons, substantially in the form set forth
in Exhibit A-1-1 hereto, registered in the name of Cede & Co. (“Cede”), as
nominee of DTC, and deposited with the Trustee, as custodian for DTC
(collectively, for purposes of this Section 4.2 and Section 4.4, the “Rule 144A
Global Notes”).  The aggregate initial principal amount of the Rule 144A Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as custodian for DTC, in connection with a corresponding
decrease or increase in the aggregate initial principal amount of the
corresponding class of Temporary Regulation S Global Notes or Permanent
Regulation S Global Notes, as hereinafter provided.

 

(ii)                                  Temporary Regulation S Global Notes and
Permanent Regulation S Global Notes.  Any Series 2018-1 Class A-2 Notes offered
and sold on the Series 2018-1 Closing Date in reliance upon Regulation S will be
issued in the form of one or more global notes in fully registered form, without
coupons, substantially in the form set forth in Exhibit A-1-2 hereto, registered
in the name of Cede, as nominee of DTC, and deposited with the Trustee, as
custodian for DTC, for credit to the respective accounts at DTC of the
designated agents holding on behalf of Euroclear or Clearstream.  Until such
time as the Restricted Period shall have terminated with respect to any
Series 2018-1 Class A-2 Note, such Series 2018-1 Class A-2 Notes shall be
referred to herein collectively, for purposes of this Section 4.2 and
Section 4.4, as the “Temporary Regulation S Global Notes.” After such time as
the Restricted Period shall have terminated, the Temporary Regulation S Global
Notes shall be exchangeable, in whole or in part, for interests in one or more
permanent global notes in registered form without interest coupons,
substantially in the form set forth in Exhibit A-1-3 hereto, as hereinafter
provided (collectively, for purposes of this Section 4.2 and Section 4.4, the
“Permanent Regulation S Global Notes”). The aggregate principal amount of the
Temporary Regulation S Global Notes or the Permanent Regulation S Global Notes
may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as custodian for DTC, in connection with a corresponding
decrease or increase of aggregate principal amount of the corresponding
Rule 144A Global Notes, as hereinafter provided.

 

(c)                                  Definitive Notes.  The Series 2018-1 Global
Notes shall be exchangeable in their entirety for one or more definitive notes
in registered form, without interest coupons (collectively, for purposes of this
Section 4.2 and Section 4.4, the “Definitive Notes”) pursuant to Section 2.13 of
the Base Indenture and this Section 4.2(c) in accordance with their terms and,
upon complete exchange thereof, such Series 2018-1 Global Notes shall be
surrendered for cancellation at the applicable Corporate Trust Office.

 

Section 4.3                                    [RESERVED].

 

12

--------------------------------------------------------------------------------



 

Section 4.4                                    Transfer Restrictions of
Series 2018-1 Class A-2 Notes.

 

(a)                                 A Series 2018-1 Global Note may not be
transferred, in whole or in part, to any Person other than DTC or a nominee
thereof, or to a successor Depository or to a nominee of a successor Depository,
and no such transfer to any such other Person may be registered; provided,
however, that this Section 4.4(a) shall not prohibit any transfer of a
Series 2018-1 Class A-2 Note that is issued in exchange for a Series 2018-1
Global Note in accordance with Section 2.8 of the Base Indenture and shall not
prohibit any transfer of a beneficial interest in a Series 2018-1 Global Note
effected in accordance with the other provisions of this Section 4.4.

 

(b)                                 The transfer by a Series 2018-1 Note Owner
holding a beneficial interest in a Class A-2 Note in the form of a Rule 144A
Global Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the Rule 144A Global Note shall be made upon the deemed
representation of the transferee that it is purchasing for its own account or an
account with respect to which it exercises sole investment discretion and that
it and any such account is a QIB and not a Competitor, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as such transferee has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon its foregoing representations in
order to claim the exemption from registration provided by Rule 144A.

 

(c)                                  If a Series 2018-1 Note Owner holding a
beneficial interest in a Class A-2 Note in the form of a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for an
interest in the Temporary Regulation S Global Note, or to transfer such interest
to a Person who wishes to take delivery thereof in the form of a beneficial
interest in the Temporary Regulation S Global Note, such exchange or transfer
may be effected, subject to the Applicable Procedures, only in accordance with
the provisions of this Section 4.4(c). Upon receipt by the Note Registrar, at
the applicable Corporate Trust Office, of (i) written instructions given in
accordance with the Applicable Procedures from a Clearing Agency Participant
directing the Note Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Temporary
Regulation S Global Note, in a principal amount equal to that of the beneficial
interest in such Rule 144A Global Note to be so exchanged or transferred, (ii) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Clearing Agency Participant (and the
Euroclear or Clearstream account, as the case may be) to be credited with, and
the account of the Clearing Agency Participant to be debited for, such
beneficial interest and (iii) a certificate in substantially the form set forth
in Exhibit B-1 hereto given by the Series 2018-1 Note Owner holding such
beneficial interest in such Rule 144A Global Note, the Note Registrar shall
instruct the Trustee, as custodian of DTC, to reduce the principal amount of the
Rule 144A Global Note, and to increase the principal amount of the Temporary
Regulation S Global Note, by the principal amount of the beneficial interest in
such Rule 144A Global Note to be so exchanged or transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
(which shall be the Clearing Agency Participant for Euroclear or Clearstream or
both, as the case may be) a beneficial interest in the Temporary Regulation S
Global Note having a principal amount equal to the amount by which the principal
amount of such Rule 144A Global Note was reduced upon such exchange or transfer.

 

(d)                                 If a Series 2018-1 Note Owner holding a
beneficial interest in a Rule 144A Global Note wishes at any time to exchange
its interest in such Rule 144A Global Note for an interest in the Permanent
Regulation S Global Note, or to transfer such interest to a Person who wishes to
take delivery thereof in the form of a beneficial interest in the Permanent
Regulation S Global Note, such exchange or transfer may be effected, subject to
the Applicable Procedures, only in accordance with the provisions of this
Section 4.4(d). Upon receipt by the Note Registrar, at the applicable Corporate
Trust Office, of (i) written instructions given in

 

13

--------------------------------------------------------------------------------



 

accordance with the Applicable Procedures from a Clearing Agency Participant
directing the Note Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Permanent
Regulation S Global Note in a principal amount equal to that of the beneficial
interest in such Rule 144A Global Note to be so exchanged or transferred, (ii) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Clearing Agency Participant (and the
Euroclear or Clearstream account, as the case may be) to be credited with, and
the account of the Clearing Agency Participant to be debited for, such
beneficial interest and (iii) a certificate in substantially the form of
Exhibit B-2 hereto given by the Series 2018-1 Note Owner holding such beneficial
interest in such Rule 144A Global Note, the Note Registrar shall instruct the
Trustee, as custodian of DTC, to reduce the principal amount of such Rule 144A
Global Note, and to increase the principal amount of the Permanent Regulation S
Global Note, by the principal amount of the beneficial interest in such
Rule 144A Global Note to be so exchanged or transferred, and to credit or cause
to be credited to the account of the Person specified in such instructions
(which shall be the Clearing Agency Participant for Euroclear or Clearstream or
both, as the case may be) a beneficial interest in the Permanent Regulation S
Global Note having a principal amount equal to the amount by which the principal
amount of such Rule 144A Global Note was reduced upon such exchange or transfer.

 

(e)                                  If a Series 2018-1 Note Owner holding a
beneficial interest in a Temporary Regulation S Global Note or a Permanent
Regulation S Global Note wishes at any time to exchange its interest in such
Temporary Regulation S Global Note or such Permanent Regulation S Global Note
for an interest in the Rule 144A Global Note, or to transfer such interest to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in the Rule 144A Global Note, such exchange or transfer may be effected, subject
to the Applicable Procedures, only in accordance with the provisions of this
Section 4.4(e). Upon receipt by the Note Registrar, at the applicable Corporate
Trust Office, of (i) written instructions given in accordance with the
Applicable Procedures from a Clearing Agency Participant directing the Note
Registrar to credit or cause to be credited to a specified Clearing Agency
Participant’s account a beneficial interest in the Rule 144A Global Note in a
principal amount equal to that of the beneficial interest in such Temporary
Regulation S Global Note or such Permanent Regulation S Global Note, as the case
may be, to be so exchanged or transferred, (ii) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the Clearing Agency Participant (and the Euroclear or Clearstream
account, as the case may be) to be credited with, and the account of the
Clearing Agency Participant to be debited for, such beneficial interest and
(iii) with respect to a transfer of a beneficial interest in such Temporary
Regulation S Global Note (but not such Permanent Regulation S Global Note), a
certificate in substantially the form set forth in Exhibit B-3 hereto given by
such Series 2018-1 Note Owner holding such beneficial interest in such Temporary
Regulation S Global Note, the Note Registrar shall instruct the Trustee, as
custodian of DTC, to reduce the principal amount of such Temporary Regulation S
Global Note or such Permanent Regulation S Global Note, as the case may be, and
to increase the principal amount of the Rule 144A Global Note, by the principal
amount of the beneficial interest in such Temporary Regulation S Global Note or
such Permanent Regulation S Global Note to be so exchanged or transferred, and
to credit or cause to be credited to the account of the Person specified in such
instructions (which shall be the Clearing Agency Participant for DTC) a
beneficial interest in the Rule 144A Global Note having a principal amount equal
to the amount by which the principal amount of such Temporary Regulation S
Global Note or such Permanent Regulation S Global Note, as the case may be, was
reduced upon such exchange or transfer.

 

(f)                                   In the event that a Series 2018-1 Global
Note or any portion thereof is exchanged for Series 2018-1 Class A-2 Notes other
than Series 2018-1 Global Notes, such other Series 2018-1 Class A-2 Notes may in
turn be exchanged (upon transfer or otherwise) for Series 2018-1 Class A-2 Notes
that are not Series 2018-1 Global Notes or for a beneficial interest in a

 

14

--------------------------------------------------------------------------------



 

Series 2018-1 Global Note (if any is then outstanding) only in accordance with
such procedures as may be adopted from time to time by the Issuer and the Note
Registrar, which shall be substantially consistent with the provisions of
Sections 4.4(a) through (e) and Section 4.4(g) (including the certification
requirement intended to ensure that transfers and exchanges of beneficial
interests in a Series 2018-1 Global Note comply with Rule 144A or Regulation S
under the Securities Act, as the case may be) and any Applicable Procedures.

 

(g)                                  Until the termination of the Restricted
Period with respect to any Series 2018-1 Class A-2 Note, interests in the
Temporary Regulation S Global Notes representing such Series 2018-1 Class A-2
Note may be held only through Clearing Agency Participants acting for and on
behalf of Euroclear and Clearstream; provided that this Section 4.4(g) shall not
prohibit any transfer in accordance with Section 4.4(d). After the expiration of
the applicable Restricted Period, interests in the Permanent Regulation S Global
Notes may be transferred without requiring any certifications other than those
set forth in this Section 4.4.

 

(h)                                 The Series 2018-1 Class A-2 Notes Rule 144A
Global Notes, the Series 2018-1 Class A-2 Notes Temporary Regulation S Global
Notes and the Series 2018-1 Class A-2 Notes Permanent Regulation S Global Notes
shall bear the following legend:

 

THE ISSUANCE AND SALE OF THIS SERIES 2018-1 CLASS A-2 NOTE HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY
STATE OR OTHER RELEVANT JURISDICTION, AND TACO BELL FUNDING, LLC (THE “ISSUER”)
HAS NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “1940 ACT”).  THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER OR AN AFFILIATE THEREOF,
(B) IN THE UNITED STATES, TO A PERSON WHO IS NOT A COMPETITOR AND IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE 1933 ACT
(“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS OF QUALIFIED
INSTITUTIONAL BUYERS WITH RESPECT TO WHICH SUCH PERSON EXERCISES SOLE INVESTMENT
DISCRETION OR (C) OUTSIDE THE UNITED STATES, TO A PERSON WHO IS NOT A COMPETITOR
AND IS NOT A “U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE 1933 ACT
(“REGULATION S”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH
RESPECT TO WHICH SUCH PERSON EXERCISES SOLE INVESTMENT DISCRETION, NONE OF WHICH
ARE A U.S. PERSON, IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION S, AND, IN
EACH CASE, IN COMPLIANCE WITH THE CERTIFICATIONS AND OTHER REQUIREMENTS
SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OR THE UNITED STATES AND ANY OTHER RELEVANT JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE ISSUER OR AN
AFFILIATE OF THE ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR AND IS (X) A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A OR (Y) NOT A U.S. PERSON
AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION, AS APPLICABLE, (B) IT IS
NOT A COMPETITOR AND IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS EITHER (X) A QUALIFIED

 

15

--------------------------------------------------------------------------------



 

INSTITUTIONAL BUYER OR (Y) NOT A U.S. PERSON, AND IN EACH CASE WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH ACCOUNT FOR WHICH
IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM DENOMINATION OF
NOTES, (D) IT UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY DEPOSITORIES AND
(E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY SUBSEQUENT
TRANSFEREES.

 

EACH PERSON (IF NOT THE ISSUER OR AN AFFILIATE OF THE ISSUER) TAKING DELIVERY OF
THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE INDENTURE.  EACH
PERSON TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE IN THE FORM OF
AN INTEREST IN [A TEMPORARY REGULATION S GLOBAL NOTE] [A RULE 144A GLOBAL NOTE]
OR [A PERMANENT REGULATION S GLOBAL NOTE] WILL BE REQUIRED TO DELIVER A TRANSFER
CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED TO MAKE
THE APPLICABLE REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE
INDENTURE.

 

ANY TRANSFER OF THIS NOTE OR AN INTEREST IN THIS NOTE IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE OR EFFECT AND WILL BE VOID AB INITIO AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO ANY PERSON CAUSING SUCH VIOLATION, OTHER THAN
THE RIGHT TO TRANSFER TO AN ELIGIBLE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY, AND
THE PERSON CAUSING SUCH VIOLATION SHALL HAVE NO RIGHTS AS A NOTEHOLDER OR NOTE
OWNER IN ANY RESPECT; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, AN ELIGIBLE
TRANSFEREE THAT ACQUIRES THIS NOTE OR AN INTEREST IN THIS NOTE DIRECTLY OR
INDIRECTLY FROM A PERSON CAUSING SUCH A VIOLATION SHALL HAVE THE RIGHTS AS A
NOTEHOLDER OR NOTE OWNER, AS APPLICABLE, IN ALL RESPECTS.

 

[IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE A COMPETITOR OR NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUER HAS THE RIGHT TO REQUIRE SUCH HOLDER TO
SELL THIS NOTE TO A PURCHASER WHO IS NOT A COMPETITOR AND IS A QUALIFIED
INSTITUTIONAL BUYER.  THE ISSUER ALSO HAS THE RIGHT TO REFUSE TO HONOR A
TRANSFER TO A PERSON WHO IS NOT A QUALIFIED INSTITUTIONAL BUYER OR WHO IS A
COMPETITOR.]

 

[IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE A COMPETITOR OR TO HAVE BEEN A “U.S. PERSON” AT THE TIME OF
ACQUISITION OF THIS NOTE, THE ISSUER HAS THE RIGHT TO REQUIRE SUCH HOLDER TO
SELL THIS NOTE TO A PURCHASER WHO IS NOT A COMPETITOR AND IS

 

16

--------------------------------------------------------------------------------



 

NOT A “U.S. PERSON.”  THE ISSUER ALSO HAS THE RIGHT TO REFUSE TO HONOR A
TRANSFER TO A PERSON WHO IS A “U.S. PERSON” OR WHO IS A COMPETITOR.]

 

BY ACCEPTING THIS NOTE, EACH PURCHASER COVENANTS THAT IT WILL NOT AT ANY TIME
PRIOR TO THE DATE WHICH IS ONE (1) YEAR AND ONE (1) DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING NOTE, INSTITUTE AGAINST, OR JOIN WITH ANY OTHER
PERSON IN INSTITUTING AGAINST, ANY SECURITIZATION ENTITY ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER
PROCEEDINGS, UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.

 

(i)                                     The Series 2018-1 Class A-2 Notes
Temporary Regulation S Global Notes shall also bear the following legend:

 

UNTIL THE LATER TO OCCUR OF (I) THE FORTIETH (40th) DAYS AFTER THE CLOSING OF
THE OFFERING AND (II) THE DATE ON WHICH THE REQUISITE CERTIFICATION OF NON-U.S.
OWNERSHIP IS PROVIDED (THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING
OF THE NOTES IN THE UNITED STATES FROM OUTSIDE OF THE UNITED STATES, THE SALE,
PLEDGE OR TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND
RESTRICTIONS.  THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS
NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS EITHER NOT A “U.S. PERSON” OR THE ISSUER
OR AN AFFILIATE OF THE ISSUER, AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER
THE 1933 ACT AND AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS NOTE MAY BE
TRANSFERRED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A HOLDER THAT IS
NOT A “U.S. PERSON” OR TO THE ISSUER OR AN AFFILIATE OF THE ISSUER AND IN
COMPLIANCE WITH THE 1933 ACT AND OTHER APPLICABLE LAWS OF THE STATES,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE OFFER AND SALE OF
SECURITIES, AND PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, ONLY (I) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT OR
(II) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE 1933 ACT.

 

(j)                                    The Series 2018-1 Global Notes issued in
connection with the Series 2018-1 Class A-2 Notes shall also bear the following
legend:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUER OR

 

17

--------------------------------------------------------------------------------



 

THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

(k)                                 The required legends set forth above shall
not be removed from the applicable Series 2018-1 Class A-2 Notes except as
provided herein. The legend required for a Series 2018-1 Class A-2 Notes
Rule 144A Global Note may be removed from such Series 2018-1 Class A-2 Notes
Rule 144A Global Note if there is delivered to the Issuer and the Note Registrar
such satisfactory evidence, which may include an Opinion of Counsel, as may be
reasonably required by the Issuer that neither such legend nor the restrictions
on transfer set forth therein are required to ensure that transfers of such
Series 2018-1 Class A-2 Notes Rule 144A Global Note will not violate the
registration requirements of the Securities Act. Upon provision of such
satisfactory evidence, the Trustee at the direction of the Issuer (or the
Manager, on its behalf), shall authenticate and deliver in exchange for such
Series 2018-1 Class A-2 Notes Rule 144A Global Note a Series 2018-1 Class A-2
Note or Series 2018-1 Class A-2 Notes having an equal aggregate principal amount
that does not bear such legend. If such a legend required for a Series 2018-1
Class A-2 Notes Rule 144A Global Note has been removed from a Series 2018-1
Class A-2 Note as provided above, no other Series 2018-1 Class A-2 Note issued
in exchange for all or any part of such Series 2018-1 Class A-2 Note shall bear
such legend, unless the Issuer has reasonable cause to believe that such other
Series 2018-1 Class A-2 Note is a “restricted security” within the meaning of
Rule 144 under the Securities Act and instructs the Trustee to cause a legend to
appear thereon.

 

Section 4.5                                    Note Owner Representations and
Warranties.  Each Person who becomes a Note Owner of a beneficial interest in a
Series 2018-1 Note pursuant to the Offering Memorandum will be deemed to
represent, warrant and agree on the date such Person acquires any interest in
any Series 2018-1 Note as follows:

 

(a)                                 With respect to any sale of Series 2018-1
Notes pursuant to Rule 144A, it is a QIB pursuant to Rule 144A, and is aware
that any sale of Series 2018-1 Notes to it will be made in reliance on
Rule 144A.  Its acquisition of Series 2018-1 Notes in any such sale will be for
its own account or for the account of another QIB.

 

(b)                                 With respect to any sale of Series 2018-1
Notes pursuant to Regulation S, at the time the buy order for such Series 2018-1
Notes was originated, it was outside the United States and the offer was made to
a Person who is not a “U.S. person” (as defined in Regulation S), and was not
purchasing for the account or benefit of a U.S. Person.

 

(c)                                  It will, and each account for which it is
purchasing will, hold and transfer at least the minimum denomination of
Series 2018-1 Notes.

 

(d)                                 It understands that the Issuer, the Manager
and the Servicer may receive a list of participants holding positions in the
Series 2018-1 Notes from one or more book-entry depositories.

 

(e)                                  It understands that the Manager, the Issuer
and the Servicer may receive (i) a list of Note Owners that have requested
access to the Trustee’s password-protected website or that have voluntarily
registered as a Note Owner with the Trustee and (ii) copies of Noteholder

 

18

--------------------------------------------------------------------------------



 

confirmations of representations and warranties executed to obtain access to the
Trustee’s password-protected website.

 

(f)                                   It will provide to each person to whom it
transfers Series 2018-1 Notes notices of any restrictions on transfer of such
Series 2018-1 Notes.

 

(g)                                  It understands that (i) the Series 2018-1
Notes are being offered in a transaction not involving any public offering in
the United States within the meaning of the Securities Act, (ii) the
Series 2018-1 Notes have not been registered under the Securities Act,
(iii) such Series 2018-1 Notes may be offered, resold, pledged or otherwise
transferred only (A) to the Issuer or an Affiliate of the Issuer, (B) in the
United States to a Person who the seller reasonably believes is a QIB,
purchasing for their own account or the account of one or more other Persons,
each of which is a QIB, in a transaction meeting the requirements of Rule 144A
and who is not a Competitor, (C) outside the United States to a Person who is
not a U.S. Person, purchasing for their own account or the account of one or
more other Persons, each of which is not a U.S. Person, in a transaction meeting
the requirements of Regulation S and who is not a Competitor or (D) to a Person
that is not a Competitor in a transaction exempt from the registration
requirements of the Securities Act and the applicable securities laws of any
state of the United States and any other jurisdiction, in each such case in
accordance with the Indenture and any applicable securities laws of any state of
the United States and (iv) it will, and each subsequent holder of a
Series 2018-1 Note is required to, notify any subsequent purchaser of a
Series 2018-1 Note of the resale restrictions set forth in clause (iii) above.

 

(h)                                 It understands that the certificates
evidencing the Rule 144A Global Notes will bear legends substantially similar to
those set forth in Sections 4.4(h) and (j).

 

(i)                                     It understands that the certificates
evidencing the Temporary Regulation S Global Notes will bear legends
substantially similar to those set forth in Sections 4.4(h) and (j), as
applicable.

 

(j)                                    It understands that the certificates
evidencing the Permanent Regulation S Global Notes will bear legends
substantially similar to those set forth in Sections 4.4(h) and (j).

 

(k)                                 It understands that it (and if it is a Plan,
its fiduciary) will be deemed to represent and warrant that either (i) it is not
acquiring or holding the Series 2018-1 Notes (or any interest therein) with the
assets of a Plan or (ii) (A) if it is a Plan that is subject to Title I of ERISA
or Section 4975 of the Code, its acquisition and holding of such Series 2018-1
Note (or any interest therein) will not give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or (B) if it
is a Plan that is subject to Similar Law, its acquisition and holding of the
Series 2018-1 Note (or interest therein) will not result in a violation of
Similar Law.

 

(l)                                     It understands that any subsequent
transfer of the Series 2018-1 Notes or any interest therein is subject to
certain restrictions and conditions set forth in the Indenture and it agrees to
be bound by, and not to resell, pledge or otherwise transfer the Series 2018-1
Notes or any interest therein except in compliance with, such restrictions and
conditions and the Securities Act.

 

(m)                             It is not a Competitor.

 

Section 4.6                                    Limitation on Liability.  None of
the Issuer, TBC, the Trustee, the Servicer, the Initial Purchasers, any Paying
Agent or any of their respective Affiliates shall have any responsibility or
liability for any aspects of the records maintained by DTC or its nominee or any
of the Agent Members relating to or for payments made thereby on account of

 

19

--------------------------------------------------------------------------------



 

beneficial interests in a Rule l44A Global Note or a Regulation S Global Note.
None of the Issuer, TBC, the Trustee, the Servicer, the Initial Purchasers, any
Paying Agent or any of their respective Affiliates shall have any responsibility
or liability with respect to any records maintained by the Noteholder with
respect to the beneficial holders thereof or payments made thereby on account of
beneficial interests held therein.

 

ARTICLE V

 

GENERAL

 

Section 5.1                                    Information.  On or before each
Quarterly Payment Date, the Issuer shall furnish, or cause to be furnished, a
Quarterly Noteholders’ Report with respect to the Series 2018-1 Notes to the
Trustee, setting forth, inter alia, the following information with respect to
such Quarterly Payment Date:

 

(i)                                     the total amount available to be
distributed to Series 2018-1 Noteholders on such Quarterly Payment Date;

 

(ii)                                  the amount of such distribution allocable
to the payment of interest on each Class and Tranche of the Series 2018-1
Class A-2 Notes;

 

(iii)                               the amount of such distribution allocable to
the payment of principal of each Class and Tranche of the Series 2018-1
Class A-2 Notes;

 

(iv)                              the amount of such distribution allocable to
the payment of any Series 2018-1 Class A-2 Make-Whole Prepayment Consideration
or Series 2018-1 Class A-2-II Call Redemption Premium and corresponding amounts
with respect to each Class and Tranche of the remaining Senior Notes;

 

(v)                                 whether, to the Actual Knowledge of the
Issuer, any Potential Rapid Amortization Event, Rapid Amortization Event,
Default, Event of Default, Potential Manager Termination Event or Manager
Termination Event has occurred, as of the related Quarterly Calculation Date, or
any Cash Trapping Period is in effect, as of the related Quarterly Calculation
Date;

 

(vi)                              the DSCR for such Quarterly Payment Date and
the three Quarterly Payment Dates immediately preceding such Quarterly Payment
Date;

 

(vii)                           a calculation of the Holdco Leverage Ratio and
the Senior Leverage Ratio as of the last day of the preceding YBI Quarterly
Fiscal Period or Quarterly Fiscal Period, as applicable;

 

(viii)                        the number of Franchised Restaurants and
Company-Owned Restaurants that are open for business as of the last day of the
preceding Quarterly Fiscal Period;

 

(ix)                              the amount of Taco Bell U.S. System-Wide Sales
during the preceding Quarterly Fiscal Period;

 

(x)                                 the amount on deposit in the Senior Notes
Interest Reserve Accounts (and the availability under any Interest Reserve
Letter of Credit relating to the Series 2018-1 Notes) and the amount on deposit,
if any, in the Cash Trap Reserve Account, in each case, as of the close of
business on the last Business Day of the preceding Quarterly Fiscal Period;

 

20

--------------------------------------------------------------------------------



 

(xi)                              the occurrence of any amendment to the
definition of “Quarterly Fiscal Period” or “YBI Quarterly Fiscal Period” during
the preceding Quarterly Fiscal Period, together with, so long as such
information has been disclosed in any applicable public filing of YBI, a
reconciliation statement showing the Holdco Leverage Ratio for the prior four
YBI Quarterly Fiscal Periods or the Senior Leverage Ratio for the prior four
Quarterly Fiscal Periods, in each case prepared on a pro forma basis as if such
change to the Quarterly Fiscal Period or YBI Quarterly Fiscal Period definition
had been in effect during such each such period;

 

(xii)                           Taco Bell Division Operating Profit (as defined
and to the extent such segment is then being reported in the most recently
delivered Annual Report on Form 10-K or Quarterly Report on Form 10-Q of YBI, as
applicable); and

 

(xiii)                        solely with respect to the first Quarterly
Noteholders’ Report delivered after YBI has filed an Annual Report on Form 10-K,
Taco Bell Division Adjusted EBITDA (to the extent such segment is then being
reported) for the most recently completed fiscal year of the Taco Bell Division.

 

Any Series 2018-1 Noteholder may obtain copies of each Quarterly Noteholders’
Report in accordance with the procedures set forth in Section 4.4 of the Base
Indenture.

 

Section 5.2                                    Exhibits.  The annexes, exhibits
and schedules attached hereto and listed on the table of contents hereto
supplement the annexes, exhibits and schedules included in the Base Indenture.

 

Section 5.3                                    Ratification of Base Indenture. 
As supplemented by this Series Supplement, the Base Indenture is in all respects
ratified and confirmed and the Base Indenture as so supplemented by this
Series Supplement shall be read, taken and construed as one and the same
instrument.

 

Section 5.4                                    Notices to Rating Agency.  The
address for any notice or communication by any party to any Rating Agency shall
be as set forth in Section 14.1 of the Base Indenture.

 

Section 5.5                                    Counterparts.  This
Series Supplement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.

 

Section 5.6                                    Governing Law.  THIS SERIES
SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).

 

Section 5.7                                    Amendments.  This
Series Supplement may not be modified or amended except in accordance with the
terms of the Base Indenture.

 

Section 5.8                                    Termination of
Series Supplement.  This Series Supplement shall cease to be of further effect
when (i) all Outstanding Series 2018-1 Notes theretofore authenticated and
issued have been delivered (other than destroyed, lost, or stolen Series 2018-1
Notes that have been replaced or paid) to the Trustee for cancellation and
(ii) the Issuer has paid all sums payable hereunder; provided that any
provisions of this Series Supplement required for

 

21

--------------------------------------------------------------------------------



 

the Series 2018-1 Final Payment to be made shall survive until the Series 2018-1
Final Payment is paid to the Series 2018-1 Noteholders.

 

Section 5.9                                    Entire Agreement.  This
Series Supplement, together with the exhibits and schedules hereto and the other
Indenture Documents, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

 

[Signature Pages Follow]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer, the Trustee and the Series 2018-1 Securities
Intermediary have caused this Series Supplement to be duly executed by its
respective duly authorized officer as of the day and year first written above.

 

 

TACO BELL FUNDING, LLC,

 

as the Issuer

 

 

 

By:

/s/ Keith Siegner

 

 

Name: Keith Siegner

 

 

Title: Authorized Signatory

 

Taco Bell Supplement to Base Indenture

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., in its capacity as Trustee and as Series 2018-1 Securities
Intermediary

 

 

 

By:

/s/ Anthony Bausa

 

 

Name: Anthony Bausa

 

 

Title: Senior Trust Officer

 

Taco Bell Supplement to Base Indenture

 

--------------------------------------------------------------------------------



 

ANNEX A

 

SERIES 2018-1 SUPPLEMENTAL DEFINITIONS LIST

 

“30/360 Day Basis” means the accrual of interest calculated on the basis of a
360-day year consisting of twelve 30-day months.

 

“Agent Members” means members of, or participants in, DTC.

 

“Cede” has the meaning set forth in Section 4.2(b)(i) of the Series 2018-1
Supplement.

 

“Change of Control” has the meaning ascribed to such term in the Management
Agreement.

 

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2018-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 2018-1
Closing Date.

 

“Definitive Notes” has the meaning set forth in Section 4.2(c) of the
Series 2018-1 Supplement.

 

“DTC” means The Depository Trust Company, and any successor thereto.

 

“Initial Purchasers” means, collectively, Barclays Capital Inc., Goldman,
Sachs & Co. LLC, Citigroup Global Markets Inc., J.P. Morgan Securities LLC,
Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Credit Suisse Securities (USA) LLC.

 

“Offering Memorandum” means the Offering Memorandum for the offering of the
Series 2018-1 Class A-2 Notes, dated as of November 14, 2018, prepared by the
Issuer.

 

“Outstanding Series 2018-1 Class A-2 Notes” means, with respect to the
Series 2018-1 Class A-2 Notes, as of any time, all Series 2018-1 Class A-2 Notes
theretofore authenticated and delivered under the Base Indenture, except:

 

(i)                                     Series 2018-1 Class A-2 Notes
theretofore canceled by the Note Registrar or delivered to the Note Registrar
for cancellation, including any such Notes delivered to the Note Registrar by a
Securitization Entity;

 

(ii)                                  Series 2018-1 Class A-2 Notes, or portions
thereof, for whose payment or redemption funds in the necessary amount have been
theretofore irrevocably deposited in the Series 2018-1 Class A-2 Distribution
Account and are available for payment of such Series 2018-1 Class A-2 Notes;
provided that, if such Series 2018-1 Class A-2 Notes or portions thereof are to
be redeemed, notice of such redemption has been duly given pursuant to the
Indenture or provision therefore reasonably satisfactory to the Trustee has been
made;

 

A-1

--------------------------------------------------------------------------------



 

(iii)                               Series 2018-1 Class A-2 Notes that have been
defeased in accordance with the Indenture;

 

(iv)                              Series 2018-1 Class A-2 Notes in exchange for,
or in lieu of which other Series 2018-1 Class A-2 Notes have been authenticated
and delivered pursuant to the Indenture, unless proof reasonably satisfactory to
the Trustee is presented that any such Series 2018-1 Class A-2 Notes are held by
a holder in due course or Protected Purchaser;  and

 

(v)                                 Series 2018-1 Class A-2 Notes alleged to
have been mutilated, destroyed, lost or stolen for which replacement
Series 2018-1 Class A-2 Notes have been issued as provided in the Indenture;

 

provided that, (A) in determining whether the Noteholders of the requisite
Outstanding Principal Amount have given any request, demand, authorization,
direction, notice, consent, waiver or vote under the Indenture, the following
Series 2018-1 Class A-2 Notes shall be disregarded and deemed not to be
Outstanding:  (x) Series 2018-1 Class A-2 Notes owned by the Securitization
Entities or any other obligor upon the Series 2018-1 Class A-2 Notes or any
Affiliate of any of them and (y) Series 2018-1 Class A-2 Notes held in any
accounts with respect to which the Manager or any Affiliate thereof exercises
discretionary voting authority; provided, further, that in determining whether
the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, waiver or vote, only Series 2018-1
Class A-2 Notes as described under clause (x) or (y) above that a Trust Officer
actually knows to be so owned shall be so disregarded; and (B) Series 2018-1
Class A-2 Notes owned in the manner indicated in clause (x) or (y) above that
have been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Series 2018-1 Class A-2 Notes and that the pledgee is not a
Securitization Entity or any other obligor or the Manager, an Affiliate thereof,
or an account for which the Manager or an Affiliate of the Manager exercises
discretionary voting authority.

 

“Outstanding Series 2018-1 Notes” means, collectively, all Outstanding
Series 2018-1 Class A-2 Notes.

 

“Permanent Regulation S Global Notes” has the meaning set forth in
Section 4.2(b)(ii) of the Series 2018-1 Supplement.

 

“Prepayment Condition Amounts” means, with respect to any Quarterly Payment
Date, the following amounts with respect to such Quarterly Payment Date: the
Senior Notes Quarterly Interest Amount, the Class A-1 Note Quarterly Commitment
Fees Amount, the Senior Subordinated Notes Quarterly Interest Amount, the Senior
Notes Aggregate Scheduled Principal Payments, the aggregate amount of Senior
Subordinated Notes Accrued Scheduled Principal Payments Amount for the
corresponding Quarterly Fiscal Period, the Subordinated Notes Quarterly Interest
Amount, and the aggregate amount of Subordinated Notes Accrued Scheduled
Principal Payments Amounts for the corresponding Quarterly Fiscal Period.

 

“Prepayment Consideration End Date” has the meaning set forth in
Section 3.6(e) of the Series 2018-1 Supplement.

 

“Prepayment Notice” has the meaning set forth in Section 3.6(h) of the
Series 2018-1 Supplement.

 

“Prepayment Record Date” means, with respect to the date of any Series 2018-1
Prepayment, the last day of the calendar month immediately preceding the date of
such Series 2018-1 Prepayment unless such last day is less than ten
(10) Business Days prior to the date of

 

A-2

--------------------------------------------------------------------------------



 

such Series 2018-1 Prepayment, in which case the “Prepayment Record Date” will
be the last day of the second calendar month immediately preceding the date of
such Series 2018-1 Prepayment.

 

“Qualified Institutional Buyer” or “QIB” means a Person who is a “qualified
institutional buyer” as defined in Rule 144A.

 

“Rating Agency” means S&P and any successor or successors thereto.  In the event
that at any time the rating agency rating the Series 2018-1 Notes does not
include S&P, references to rating categories of such former Rating Agency in the
Series 2018-1 Supplement shall be deemed instead to be references to the
equivalent categories of such other rating agency as then is rating the
Series 2018-1 Notes as of the most recent date on which such other rating agency
and such former Rating Agency’s published ratings for the type of security in
respect of which such alternative rating agency is used.

 

“Reference Payment Date” has the meaning set forth in the definition of
“Series 2018-1 Class A-2 Non-Amortization Test”.

 

“Refinancing Prepayment” means any prepayment of principal of the Series 2018-1
Class A-2 Notes made with funds obtained from any additional Indebtedness
incurred by Taco Bell or any of its Affiliates (including the Securitization
Entities).

 

“Regulation S” means Regulation S promulgated under the Securities Act, as such
regulation may be amended, supplemented, replaced or otherwise modified from
time to time.

 

“Regulation S Global Notes” means, collectively, the Temporary Regulation S
Global Notes and the Permanent Regulation S Global Notes.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 144A Global Notes” has the meaning set forth in Section 4.2(b)(i) of the
Series 2018-1 Supplement.

 

“Restricted Period” means, with respect to any Series 2018-1 Class A-2 Notes
sold pursuant to Regulation S, the period commencing on such Series 2018-1
Closing Date and ending on the later to occur of (i) the 40th day after the
Series 2018-1 Closing Date and (ii) the date on which the requisite certificate
of non-U.S. ownership is provided.

 

“Series 2018-1 Anticipated Repayment Date” has the meaning set forth in
Section 3.6(b) of the Series 2018-1 Supplement.  For purposes of the Base
Indenture, the “Series 2018-1 Anticipated Repayment Date” shall be deemed to be
an “Anticipated Repayment Date”.

 

“Series 2018-1 Class A-2-II Call Redemption Premium” means, solely with respect
to the Series 2018-1 Class A-2-II Notes, an amount equal to the lower of (a) the
product of (i) the Outstanding Principal Amount of the Series 2018-1
Class A-2-II Notes at the time of the prepayment (including by refinancing) and
(ii) 1% and (b) the Series 2018-1 Class A-2 Make-Whole Prepayment Consideration
that would otherwise be payable with respect to the prepayment of such
Outstanding Principal Amount of the Series 2018-1 Class A-2-II Notes at the time
of such prepayment (including by refinancing).

 

“Series 2018-1 Class A-2 Distribution Account” has the meaning set forth in
Section 3.8(a) of the Series 2018-1 Supplement.

 

A-3

--------------------------------------------------------------------------------



 

“Series 2018-1 Class A-2 Initial Principal Amount” means, with respect to each
Tranche of Series 2018-1 Class A-2 Notes, the aggregate initial outstanding
principal amount of such Tranche as of the Series 2018-1 Closing Date, which
shall be (i) $825,000,000 with respect to the Series 2018-1 Class A-2-I Notes
and (ii) $625,000,000 with respect to the Series 2018-1 Class A-2-II Notes.

 

“Series 2018-1 Class A-2 Make-Whole Prepayment Consideration” means, with
respect to each Tranche of Series 2018-1 Class A-2 Notes, the amount (not less
than zero) calculated by the Manager on behalf of the Issuer equal to (A) if the
prepayment of such Tranche occurs prior to the relevant Prepayment Consideration
End Date with respect to the applicable Tranche, (i) the discounted present
value as of a date not earlier than the fifth (5th) Business Day prior to the
date of any relevant prepayment of such Tranche (each, a “Series 2018-1
Class A-2 Make-Whole Prepayment Consideration Calculation Date”) of all future
installments of interest (excluding any interest required to be paid on the
applicable prepayment date) on and principal of such Tranche that the Issuer
would otherwise be required to pay on such Tranche (or such portion thereof to
be prepaid) from the date of such prepayment to and including the Prepayment
Consideration End Date assuming principal payments are made pursuant to the
then-applicable schedule of payments (assuming for this purpose that the
Series 2018-1 Class A-2 Non-Amortization Test on each Quarterly Payment Date on
and after the date of such prepayment will not be satisfied and giving effect to
any ratable reductions in the Series 2018-1 Class A-2 Notes Scheduled Principal
Payment Amounts due to optional and mandatory prepayments, including prepayments
in connection with a Rapid Amortization Event, and cancellations of repurchased
Notes prior to the date of such prepayment and assuming no future prepayments
are to be made in connection with a Rapid Amortization Event) and the entire
remaining unpaid principal amount of such Tranche or portion thereof is paid on
the Prepayment Consideration End Date minus (ii) the Outstanding Principal
Amount of such Tranche (or portion thereof) being prepaid and (B) if the
prepayment of such Tranche occurs on or after the relevant Prepayment
Consideration End Date with respect to the applicable Tranche, zero.  For the
purposes of the calculation of the discounted present value in clause
(A)(i) above, such present value will be determined by the Manager using a
discount rate equal to the sum of (x) the yield to maturity (adjusted to a
quarterly bond-equivalent basis), on the Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration Calculation Date, of the United States Treasury
Security having a maturity closest to the related Prepayment Consideration End
Date plus (y) 0.50%.  For purposes of the Base Indenture, “Series 2018-1
Class A-2 Make-Whole Prepayment Consideration” shall be deemed to be a
“Prepayment Consideration”.

 

“Series 2018-1 Class A-2 Make-Whole Prepayment Consideration Calculation Date”
has the meaning set forth in the definition of “Series 2018-1 Class A-2
Make-Whole Prepayment Consideration”.

 

“Series 2018-1 Class A-2 Non-Amortization Test” means, with respect to each
Tranche of Series 2018-1 Class A-2 Notes, a test that will be satisfied on any
Quarterly Payment Date (the “Reference Payment Date”) up to and including the
related Series 2018-1 Anticipated Repayment Date only if (x) both the Holdco
Leverage Ratio and the Senior Leverage Ratio are each less than or equal to
5.00x as calculated on the immediately preceding Quarterly Calculation Date and
(y) no Rapid Amortization Event has occurred and is continuing.  For purposes of
the Base Indenture, the “Series 2018-1 Class A-2 Non-Amortization Test” shall be
deemed to be a “Series Non-Amortization Test”.

 

“Series 2018-1 Class A-2 Noteholder” means the Person in whose name a
Series 2018-1 Class A-2 Note is registered in the Note Register.

 

A-4

--------------------------------------------------------------------------------



 

“Series 2018-1 Class A-2 Note Purchase Agreement” means the Purchase Agreement,
dated as of the Series 2018-1 Closing Date, by and among Barclays Capital Inc.
and Goldman, Sachs & Co., in each case on behalf of itself and as representative
of the Initial Purchasers, the Issuer, the Guarantors, and the Securitization
Entities, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Series 2018-1 Class A-2 Note Rate” means (a) with respect to the Series 2018-1
Class A-2-I Notes, 4.318% per annum and (b) with respect to the Series 2018-1
Class A-2-II Notes, 4.940% per annum.

 

“Series 2018-1 Class A-2 Notes” has the meaning specified in the “Designation”
of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2-I Notes” has the meaning specified in the “Designation”
of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2-II Notes” has the meaning specified in the
“Designation” of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2 Notes Scheduled Principal Payment Deficiency Amount”
means, with respect to any Quarterly Payment Date, the amount, if positive,
equal to the difference between (i) the Series 2018-1 Class A-2 Notes Scheduled
Principal Payment Amount due and payable, if any, on such Quarterly Payment Date
plus any Series 2018-1 Class A-2 Notes Scheduled Principal Payment Amounts due
but unpaid from any previous Quarterly Payment Dates and (ii) the amount of
funds on deposit in the Series 2018-1 Class A-2 Distribution Account with
respect to such amounts set forth in clause (i).

 

“Series 2018-1 Class A-2 Notes Scheduled Principal Payment Amount” means, with
respect to any Quarterly Payment Date, based on 1.00% scheduled annual
amortization, the amount equal to 0.25% of the Outstanding Principal Amount of
each Tranche of the Series 2018-1 Class A-2 Notes on the Series 2018-1 Closing
Date; provided that (i) amounts paid to the Series 2018-1 Class A-2 Noteholders
in respect of the Series 2018-1 Class A-2 Outstanding Principal Amount (x) in
respect of amounts constituting Indemnification Amounts and Asset Disposition
Proceeds allocated pursuant to priority (i)(D) of the Priority of Payments and
(y) as optional prepayments pursuant to Section 3.6(g) and (ii) Series 2018-1
Class A-2 Notes that are repurchased or cancelled pursuant to Section 2.14 of
the Base Indenture, shall in each case reduce all remaining Series 2018-1
Class A-2 Notes Scheduled Principal Payment Amounts prior to the Series 2018-1
Anticipated Repayment Date ratably, based on the Outstanding Principal Amount of
such payment or cancelled Series 2018-1 Class A-2 Notes relative to the
Outstanding Principal Amount of the applicable Tranche(s) of Series 2018-1
Class A-2 Notes immediately prior to such payment or cancellation.  For purposes
of the Base Indenture, the “Series 2018-1 Class A-2 Notes Scheduled Principal
Payment Amounts” shall be deemed to be “Scheduled Principal Payments”.

 

“Series 2018-1 Class A-2 Optional Scheduled Principal Payment” means, with
respect to each Tranche of the Series 2018-1 Class A-2 Notes, any payment of
principal made on such Tranche, to the extent the Series 2018-1 Class A-2
Non-Amortization Test is satisfied for any Quarterly Payment Date, solely at the
election of the Issuer, in an amount not to exceed the Series 2018-1 Class A-2
Notes Scheduled Principal Payment Amount that would otherwise be due with
respect to such Tranche on such Quarterly Payment Date if the Series 2018-1
Class A-2 Non-Amortization Test was not satisfied without requiring an optional
scheduled principal payment on each such Tranche on a pro rata basis.

 

“Series 2018-1 Class A-2 Outstanding Principal Amount” means, with respect to
each Tranche of Series 2018-1 Class A-2 Notes on any date, an amount equal to
(a) the Series

 

A-5

--------------------------------------------------------------------------------



 

2018-1 Class A-2 Initial Principal Amount, minus (b) the aggregate amount of
principal payments (whether pursuant to the payment of Series 2018-1 Class A-2
Notes Scheduled Principal Payment Amounts, a prepayment, a purchase and
cancellation, a redemption or otherwise) made to Series 2018-1 Class A-2
Noteholders with respect to such Tranche of Series 2018-1 Class A-2 Notes on or
prior to such date. For purposes of the Base Indenture, the “Series 2018-1
Class A-2 Outstanding Principal Amount” shall be deemed to be an “Outstanding
Principal Amount.”

 

“Series 2018-1 Class A-2 Prepayment” has the meaning set forth in
Section 3.6(e) of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2 Quarterly Interest Amount” means, with respect to each
Tranche of Series 2018-1 Class A-2 Notes for each Interest Accrual Period ended
immediately following the related Quarterly Fiscal Period, an amount equal to
the sum of (a) the accrued interest at the Series 2018-1 Class A-2 Note Rate on
the Outstanding Principal Amount of such Tranche of the Series 2018-1 Class A-2
Notes (as of the first day of the related Interest Accrual Period after giving
effect to all payments of principal (if any) made to such Series 2018-1
Class A-2 Noteholders as of such day and also giving effect to repurchases and
cancellations of Series 2018-1 Class A-2 Notes during such Interest Accrual
Period), calculated on a 30/360 Day Basis, and (b) the amount of any accrued and
unpaid interest Series 2018-1 Class A-2 Quarterly Interest Amount with respect
to such Tranche from any preceding Interest Accrual Periods.  For purposes of
the Base Indenture, “Series 2018-1 Class A-2 Quarterly Interest Amount” shall be
deemed to be a “Senior Notes Estimated Quarterly Interest Amount” and a “Senior
Notes Quarterly Interest Amount.”

 

“Series 2018-1 Class A-2 Quarterly Post-ARD Contingent Additional Interest” has
the meaning set forth in Section 3.5(b)(i) of the Series 2018-1 Supplement.  For
purposes of the Base Indenture, Series 2018-1 Class A-2 Quarterly Post-ARD
Contingent Additional Interest shall be deemed to be “Senior Notes Quarterly
Post-ARD Contingent Additional Interest”.

 

“Series 2018-1 Class A-2 Quarterly Post-ARD Contingent Additional Interest Rate”
has the meaning set forth in Section 3.5(b)(i) of the Series 2018-1 Supplement.

 

“Series 2018-1 Closing Date” means November 28, 2018.

 

“Series 2018-1 Class A-2 Distribution Account” has the meaning set forth in
Section 3.8(a).

 

“Series 2018-1 Final Payment” means the payment of all accrued and unpaid
interest on and principal of all Outstanding Series 2018-1 Notes.

 

“Series 2018-1 Final Payment Date” means the date on which the Series 2018-1
Final Payment is made.

 

“Series 2018-1 Global Notes” means, collectively, the Regulation S Global Notes
and the Rule 144A Global Notes.

 

“Series 2018-1 Ineligible Account” has the meaning set forth in Section 3.11 of
the Series 2018-1 Supplement.

 

“Series 2018-1 Legal Final Maturity Date” means the Quarterly Payment Date
occurring in November 2048.  For purposes of the Base Indenture, the
“Series 2018-1 Legal Final Maturity Date” shall be deemed to be a “Series Legal
Final Maturity Date”.

 

“Series 2018-1 Noteholders” means the Series 2018-1 Class A-2 Noteholders.

 

A-6

--------------------------------------------------------------------------------



 

“Series 2018-1 Note Owner” means, with respect to a Series 2018-1 Note that is a
Book-Entry Note, the Person who is the beneficial owner of such Book-Entry Note,
as reflected on the books of the Clearing Agency that holds such Book-Entry
Note, or on the books of a Person maintaining an account with such Clearing
Agency (directly or as an indirect participant, in accordance with the rules of
such Clearing Agency).

 

“Series 2018-1 Notes” means the Series 2018-1 Class A-2 Notes.

 

“Series 2018-1 Prepayment” means a Series 2018-1 Class A-2 Prepayment.

 

“Series 2018-1 Prepayment Amount” means the aggregate principal amount of the
applicable Class or Tranche of Series 2018-1 Notes to be prepaid on any
Series 2018-1 Prepayment Date, together with all accrued and unpaid interest
thereon to such date.

 

“Series 2018-1 Prepayment Date” means the date on which any Series 2018-1
Class A-2 Prepayment is made, which shall be, with respect to any Series 2018-1
Prepayment pursuant to Section 3.6(g), the date specified as such in the
applicable Prepayment Notice and, with respect to any Series 2018-1 Prepayment
made during a Rapid Amortization Period pursuant to Section 3.6(d)(i) or
pursuant to Section 3.6(k), the immediately succeeding Quarterly Payment Date.

 

“Series 2018-1 Securities Intermediary” has the meaning set forth in
Section 3.9(a) of the Series 2018-1 Supplement.

 

“Series 2018-1 Supplement” means the Series 2018-1 Supplement, dated as of the
Series 2018-1 Closing Date, by and among the Issuer, the Trustee and the
Series 2018-1 Securities Intermediary, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Similar Law” means any federal, state, local, or non-U.S. law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code.

 

“Specified Rating Agency” means S&P.

 

“Target Month” means, in respect of the Series 2018-1 Class A-2-I Notes,
May 2021 and in respect of the Series 2018-1 Class A-2-II Notes, November 2025.

 

“Temporary Regulation S Global Notes” has the meaning set forth in
Section 4.2(b)(ii) of the Series 2018-1 Supplement.

 

“U.S. Person” has the meaning set forth in Section 4.2(a) of the Series 2018-1
Supplement.

 

A-7

--------------------------------------------------------------------------------



 

EXHIBIT A-1-1

 

THE ISSUANCE AND SALE OF THIS RULE 144A GLOBAL SERIES 2018-1 CLASS [A-2-I]
[A-2-II] NOTE HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES
REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND TACO BELL
FUNDING, LLC (THE “ISSUER”) HAS NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE OR ANY INTEREST HEREIN
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER OR
AN AFFILIATE THEREOF, (B) IN THE UNITED STATES, TO A PERSON WHO IS NOT A
COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT (“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE
ACCOUNTS OF QUALIFIED INSTITUTIONAL BUYERS WITH RESPECT TO WHICH SUCH PERSON
EXERCISES SOLE INVESTMENT DISCRETION OR (C) OUTSIDE THE UNITED STATES, TO A
PERSON WHO IS NOT A COMPETITOR AND IS NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S UNDER THE 1933 ACT (“REGULATION S”), ACTING FOR ITS OWN ACCOUNT OR
ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH SUCH PERSON EXERCISES SOLE INVESTMENT
DISCRETION, NONE OF WHICH ARE A U.S. PERSON, IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE ISSUER OR AN
AFFILIATE OF THE ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR AND IS (X) A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A OR (Y) NOT A U.S. PERSON
AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION, AS APPLICABLE, (B) IT IS
NOT A COMPETITOR AND IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER OR (Y) NOT A U.S.
PERSON, AND IN EACH CASE WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT
DISCRETION, (C) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE
ISSUER MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM
ONE OR MORE BOOK-ENTRY DEPOSITORIES AND (E) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

 

EACH PERSON (IF NOT THE ISSUER OR AN AFFILIATE OF THE ISSUER) TAKING DELIVERY OF
THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE INDENTURE.  EACH
PERSON TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE IN THE FORM OF
AN INTEREST IN A TEMPORARY REGULATION S GLOBAL NOTE OR A PERMANENT REGULATION S
GLOBAL NOTE WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE
FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED TO MAKE THE APPLICABLE
REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE INDENTURE.

 

ANY TRANSFER OF THIS NOTE OR AN INTEREST IN THIS NOTE IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE OR EFFECT AND WILL BE VOID AB INITIO AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO ANY PERSON

 

A-1-1-1

--------------------------------------------------------------------------------



 

CAUSING SUCH VIOLATION, OTHER THAN THE RIGHT TO TRANSFER TO AN ELIGIBLE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
TRUSTEE OR ANY INTERMEDIARY, AND THE PERSON CAUSING SUCH VIOLATION SHALL HAVE NO
RIGHTS AS A NOTEHOLDER OR NOTE OWNER IN ANY RESPECT; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, AN ELIGIBLE TRANSFEREE THAT ACQUIRES THIS NOTE OR
AN INTEREST IN THIS NOTE DIRECTLY OR INDIRECTLY FROM A PERSON CAUSING SUCH A
VIOLATION SHALL HAVE THE RIGHTS AS A NOTEHOLDER OR NOTE OWNER, AS APPLICABLE, IN
ALL RESPECTS.

 

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE A COMPETITOR OR NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUER HAS THE RIGHT TO REQUIRE SUCH HOLDER TO
SELL THIS NOTE TO A PURCHASER WHO IS NOT A COMPETITOR AND IS A QUALIFIED
INSTITUTIONAL BUYER.  THE ISSUER ALSO HAS THE RIGHT TO REFUSE TO HONOR A
TRANSFER TO A PERSON WHO IS NOT A QUALIFIED INSTITUTIONAL BUYER OR WHO IS A
COMPETITOR.

 

BY ACCEPTING THIS NOTE, EACH PURCHASER COVENANTS THAT IT WILL NOT AT ANY TIME
PRIOR TO THE DATE WHICH IS ONE (1) YEAR AND ONE (1) DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING NOTE, INSTITUTE AGAINST, OR JOIN WITH ANY OTHER
PERSON IN INSTITUTING AGAINST, ANY SECURITIZATION ENTITY ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER
PROCEEDINGS, UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.  UNLESS THIS
NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUER OR THE
NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

A-1-1-2

--------------------------------------------------------------------------------



 

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

FORM OF RULE 144A GLOBAL SERIES 2018-1 CLASS [A-2-I] [A-2-II] NOTE

 

No. R-[  ]

up to $[     ]

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP Number: [87342R AD6] [87342R AE4]

ISIN Number: [US87342RAD61] [US87342RAE45]

Common Code: [191617037] [191617223]

 

TACO BELL FUNDING, LLC

 

SERIES 2018-1 [4.318%] [4.940%] FIXED RATE SENIOR SECURED NOTES, CLASS [A-2-I]
[A-2-II]

 

TACO BELL FUNDING, LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to CEDE & CO., or registered assigns, up to the principal
sum of [     ] DOLLARS ($[     ]) as provided below and in the Indenture
referred to herein.  Payments of principal shall be payable in the amounts and
at the times set forth in the Indenture described herein; provided, however,
that the entire unpaid principal amount of this Note shall be due on
November 25, 2048 (the “Series 2018-1 Legal Final Maturity Date”).  The Issuer
will pay interest on this Rule 144A Global Series 2018-1 Class [A-2-I] [A-2-II]
Note (this “Note”) at the Series 2018-1 Class A-2 Note Rate applicable to such
Tranche of Series 2018-1 Class A-2 Notes for each Interest Accrual Period in
accordance with the terms of the Indenture.  Such interest will be payable in
arrears on each Quarterly Payment Date, which will be on the 25th day (or, if
such 25th day is not a Business Day, the next succeeding Business Day (a
“Business Day Adjustment”)) of each of February, May, August and November,
commencing February 25, 2019 (each, a “Quarterly Payment Date”).  Such interest
will accrue for each Quarterly Payment Date with respect to (i) initially, the
period from and including November 28, 2018 to but excluding the 25th day of the
calendar month that includes the first Quarterly Payment Date after the
Series 2018-1 Closing Date, without giving effect to any Business Day Adjustment
and (ii) thereafter, any period commencing on and including the 25th day of the
calendar month in which the immediately preceding Quarterly Payment Date
occurred to but excluding the 25th day of the calendar month that includes the
then-current Quarterly Payment Date, in each case without giving effect to any
Business Day Adjustment (each, an “Interest Accrual Period”).  Interest with
respect to the Notes (and interest on any defaulted payments of interest or
principal) will be computed on the basis of a 360-day year consisting of twelve
30-day months.  In addition, under the circumstances set forth in the Indenture,
the Issuer shall also pay additional interest on this Note at the Series 2018-1
Class A-2 Quarterly Post-ARD Contingent Additional Interest Rate applicable to
such Tranche of Series 2018-1 Class A-2 Notes, and such additional interest
shall be computed and shall be payable in the amounts and at the times set forth
in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private

 

A-1-1-3

--------------------------------------------------------------------------------



 

debts. All payments made by the Issuer with respect to this Note shall be
applied as provided in the Indenture.

 

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Temporary Regulation S Global Note or a Permanent Regulation S
Global Note; provided that such transfer or exchange complies with the
applicable provisions of the Indenture relating to the transfer of the Notes. 
Interests in this Note in certain circumstances may also be exchangeable or
transferable in whole but not in part for duly executed and issued registered
Definitive Notes; provided that such transfer or exchange complies with Sections
2.8 and 2.13 of the Base Indenture and Section 4.2(c) of the Series 2018-1
Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

 

Although a summary of certain provisions of the Indenture is set forth below and
on the reverse hereof and made a part hereof, this Note does not purport to
summarize the Indenture and reference is made to the Indenture for information
with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Trustee.  A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at Citibank, N.A., 388 Greenwich Street, New York, NY
10013, Attention: Agency & Trust — Taco Bell Funding, LLC.

 

Subject to the next following paragraph, the Issuer hereby certifies and
declares that all acts, conditions and things required to be done and performed
and to have happened prior to the creation of this Note and to constitute it as
the valid obligation of the Issuer enforceable in accordance with its terms have
been done and performed and have happened in due compliance with all applicable
laws and in accordance with the terms of the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

 

[Remainder of page intentionally left blank]

 

A-1-1-4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

 

 

 

 

 

 

 

 

TACO BELL FUNDING, LLC,

 

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-1-5

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Series 2018-1 Class [A-2-I] [A-2-II] Notes issued under the
within mentioned Indenture.

 

 

CITIBANK, N.A., as Trustee

 

 

 

By:

 

 

Name:

 

Title: Authorized Signatory

 

A-1-1-6

--------------------------------------------------------------------------------



 

[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Issuer designated as its Series 2018-1 [4.318%] [4.940%] Fixed Rate Senior
Secured Notes, Class [A-2-I] [A-2-II] (herein called the “Series 2018-1
Class [A-2-I] [A-2-II] Notes”), all issued under (i) the Base Indenture, dated
as of May 11, 2016 (such Base Indenture, as amended by Amendment No. 1, dated as
of August 23, 2016 and Amendment No. 2, dated as of November 28, 2018, and as
the same may be further amended, restated, supplemented or otherwise modified,
exclusive of Series Supplements (as defined therein), the “Base Indenture”),
between the Issuer and Citibank, N.A., as the trustee (in such capacity, the
“Trustee”, which term includes any successor Trustee under the Base Indenture)
and as the securities intermediary thereunder, and (ii) the Series 2018-1
Supplement to the Base Indenture, dated as of November 28, 2018 (the
“Series 2018-1 Supplement”), between the Issuer and Citibank, N.A., as the
Trustee and as the securities intermediary thereunder.  The Base Indenture and
the Series 2018-1 Supplement are referred to herein collectively as the
“Indenture”.  The Series 2018-1 Class [A-2-I] [A-2-II] Notes are subject to all
terms of the Indenture.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth or incorporated by reference in the Indenture.
In the event of any inconsistency between the provisions of this Note and the
Indenture, the provisions of the Indenture shall govern.

 

The Series 2018-1 Class [A-2-I] [A-2-II] Notes are and will be secured by the
Collateral pledged as security therefor as provided in the Indenture.

 

The Notes will be issued in minimum denominations of $25,000 and in any whole
number denomination in excess thereof.

 

As provided for in the Indenture, the Series 2018-1 Class [A-2-I] [A-2-II] Notes
may be prepaid, in whole or in part, at the option of the Issuer.  In addition,
the Series 2018-1 Class [A-2-I] [A-2-II] Notes are subject to mandatory
prepayment as provided for in the Indenture.  In certain circumstances, the
Issuer will be obligated to pay the Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration [or the Series 2018-1 Class A-2-II Call Redemption
Premium, if applicable,](1) for such Tranche in connection with a mandatory or
optional prepayment of the Series 2018-1 Class [A-2-I] [A-2-II] Notes as
described in the Indenture.  As described above, the entire unpaid principal
amount of this Note shall be due and payable on the Series 2018-1 Legal Final
Maturity Date.  All payments of principal of the Series 2018-1 Class [A-2-I]
[A-2-II] Notes will be made pro rata to the Series 2018-1 Class A-2 Noteholders
entitled thereto.

 

Principal of and interest on this Note which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

 

Interest and additional interest, if any, will each accrue on the Series 2018-1
Class [A-2-I] [A-2-II] Notes at the rates set forth in the Indenture.  The
interest and additional interest, if any, will be computed on the basis set
forth in the Indenture.  The amount of interest payable on the Series 2018-1
Class [A-2-I] [A-2-II] Notes on each Quarterly Payment Date will be calculated
as set forth in the Indenture.

 

--------------------------------------------------------------------------------

(1) Reference to the Series 2018-1 A-2-II Call Redemption Premium to be included
in Series 2018-1 Class A-2-II Note only.

 

A-1-1-7

--------------------------------------------------------------------------------



 

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

 

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee, the Issuer and the Note Registrar duly executed by, the Series 2018-1
Class A-2 Noteholder hereof or its attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee and the Note Registrar may require and as may be
required by the Series 2018-1 Supplement, and thereupon one or more new
Series 2018-1 Class [A-2-I] [A-2-II] Notes of authorized denominations in the
same aggregate principal amount will be issued to the designated transferee or
transferees.  No service charge will be charged for any registration of transfer
or exchange of this Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

Each Series 2018-1 Class A-2 Noteholder, by acceptance of a Series 2018-1
Class [A-2-I] [A-2-II] Note, covenants and agrees by accepting the benefits of
the Indenture that, prior to the date that is one year and one day after the
payment in full of the latest maturing note issued under the Indenture, such
Series 2018-1 Class A-2 Noteholder will not institute against, or join with any
other Person in instituting against, any Securitization Entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law; provided,
however, that nothing herein shall constitute a waiver of any right to
indemnification, reimbursement or other payment from the Securitization Entities
pursuant to the Indenture or any other Transaction Document.

 

It is the intent of the Issuer and each Series 2018-1 Class A-2 Noteholder that,
for federal, state, local income and franchise tax purposes only, the
Series 2018-1 Class [A-2-I] [A-2-II] Notes will evidence indebtedness of the
Issuer secured by the Collateral.  Each Series 2018-1 Class A-2 Noteholder, by
the acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for all purposes of federal, state, local income or franchise taxes, and
any other tax imposed on or measured by income, as indebtedness of the Issuer
or, if the Issuer is treated as a division of another entity, such other entity.

 

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any Series 2018-1
Class A-2 Noteholders, provided that certain conditions precedent are
satisfied.  The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuer and the rights of the Series 2018-1 Class A-2
Noteholders under the Indenture at any time by the Issuer with the consent of
the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any Series 2018-1 Class A-2
Noteholders.  The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class

 

A-1-1-8

--------------------------------------------------------------------------------



 

Representative) to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
without the consent of any Series 2018-1 Class A-2 Noteholders.  Any such
consent or waiver of this Note (or any one or more predecessor Notes) shall be
conclusive and binding upon such Series 2018-1 Class A-2 Noteholder and upon all
future Series 2018-1 Class A-2 Noteholders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.

 

Each purchaser or transferee of this Note (or any interest herein) shall be
deemed to represent and warrant that is not a Benefit Plan Investor or a Plan
that is subject to Similar Law, or, if it is a Benefit Plan Investor, its
acquisition and holding of this Note (or any interest herein) will not give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or, if it is a Plan that is subject to Similar Law, its
acquisition and holding of this Note will not result in a violation of Similar
Law.  (If such purchaser or transferee is a Benefit Plan Investor or Plan, its
fiduciary will be deemed to make the same representation and warranty).

 

The term “Issuer” as used in this Note includes any successor to the Issuer.

 

The Series 2018-1 Class [A-2-I] [A-2-II] Notes are issuable only in registered
form in denominations as provided in the Indenture, subject to certain
limitations set forth therein.

 

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York without regard to
conflicts of law principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties hereunder and thereunder shall be determined in
accordance with such laws.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate and in the coin or currency herein prescribed.

 

A-1-1-9

--------------------------------------------------------------------------------



 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints
                                                                     , attorney,
to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

By:

 

(2)

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                     NOTE: The signature to this assignment must correspond
with the name of the registered owner as it appears on the face of the within
Note, without alteration, enlargement or any change whatsoever.

 

A-1-1-10

--------------------------------------------------------------------------------



 

SCHEDULE OF EXCHANGES IN RULE 144A

GLOBAL SERIES 2018-1 CLASS [A-2-I] [A-2-II] NOTE

 

The initial principal balance of this Rule 144A Global Series 2018-1
Class [A-2-I] [A-2-II] Note is $[     ].  The following exchanges of an interest
in this Rule 144A Global Series 2018-1 Class [A-2-I] [A-2-II] Note for an
interest in a corresponding Temporary Regulation S Global Series 2018-1
Class [A-2-I] [A-2-II] Note or a Permanent Regulation S Global Series 2018-1
Class [A-2-I] [A-2-II] Note have been made:

 

Date

 

Amount of Increase
(or Decrease) in the
Principal Amount of this
Rule 144A Global Note

 

Remaining Principal
Amount of this Rule
144A Global Note
following the Increase or
Decrease

 

Signature of Authorized
Officer of Trustee or
Note Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-1-11

--------------------------------------------------------------------------------



 

EXHIBIT A-1-2

 

THE ISSUANCE AND SALE OF THIS TEMPORARY REGULATION S GLOBAL SERIES 2018-1
CLASS [A-2-I] [A-2-II] NOTE HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND
TACO BELL FUNDING, LLC (THE “ISSUER”) HAS NOT BEEN REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE OR ANY
INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) TO THE ISSUER OR AN AFFILIATE THEREOF, (B) IN THE UNITED STATES, TO A PERSON
WHO IS NOT A COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE 1933 ACT (“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS OF QUALIFIED INSTITUTIONAL BUYERS WITH RESPECT TO WHICH SUCH
PERSON EXERCISES SOLE INVESTMENT DISCRETION OR (C) OUTSIDE THE UNITED STATES, TO
A PERSON WHO IS NOT A COMPETITOR AND IS NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S UNDER THE 1933 ACT (“REGULATION S”), ACTING FOR ITS OWN ACCOUNT OR
ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH SUCH PERSON EXERCISES SOLE INVESTMENT
DISCRETION, NONE OF WHICH ARE A U.S. PERSON, IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE ISSUER OR AN
AFFILIATE OF THE ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR AND IS (X) A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A OR (Y) NOT A U.S. PERSON
AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION, AS APPLICABLE, (B) IT IS
NOT A COMPETITOR AND IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER OR (Y) NOT A U.S.
PERSON, AND IN EACH CASE WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT
DISCRETION, (C) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE
ISSUER MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM
ONE OR MORE BOOK-ENTRY DEPOSITORIES AND (E) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

 

EACH PERSON (IF NOT THE ISSUER OR AN AFFILIATE OF THE ISSUER) TAKING DELIVERY OF
THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE INDENTURE.  EACH
PERSON TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE IN THE FORM OF
AN INTEREST IN A RULE 144A GLOBAL NOTE OR A PERMANENT REGULATION S GLOBAL NOTE
WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE
INDENTURE AND WILL BE REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS,
WARRANTIES AND COVENANTS REFERRED TO IN THE INDENTURE.

 

ANY TRANSFER OF THIS NOTE OR AN INTEREST IN THIS NOTE IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE OR EFFECT AND WILL BE VOID AB INITIO AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO ANY PERSON

 

A-1-2-1

--------------------------------------------------------------------------------



 

CAUSING SUCH VIOLATION, OTHER THAN THE RIGHT TO TRANSFER TO AN ELIGIBLE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
TRUSTEE OR ANY INTERMEDIARY, AND THE PERSON CAUSING SUCH VIOLATION SHALL HAVE NO
RIGHTS AS A NOTEHOLDER OR NOTE OWNER IN ANY RESPECT; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, AN ELIGIBLE TRANSFEREE THAT ACQUIRES THIS NOTE OR
AN INTEREST IN THIS NOTE DIRECTLY OR INDIRECTLY FROM A PERSON CAUSING SUCH A
VIOLATION SHALL HAVE THE RIGHTS AS A NOTEHOLDER OR NOTE OWNER, AS APPLICABLE, IN
ALL RESPECTS.

 

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE A COMPETITOR OR TO HAVE BEEN A “U.S. PERSON” AT THE TIME OF
ACQUISITION OF THIS NOTE, THE ISSUER HAS THE RIGHT TO REQUIRE SUCH HOLDER TO
SELL THIS NOTE TO A PURCHASER WHO IS NOT A COMPETITOR AND IS NOT A “U.S.
PERSON.”  THE ISSUER ALSO HAS THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS A “U.S. PERSON” OR WHO IS A COMPETITOR.

 

BY ACCEPTING THIS NOTE, EACH PURCHASER COVENANTS THAT IT WILL NOT AT ANY TIME
PRIOR TO THE DATE WHICH IS ONE (1) YEAR AND ONE (1) DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING NOTE, INSTITUTE AGAINST, OR JOIN WITH ANY OTHER
PERSON IN INSTITUTING AGAINST, ANY SECURITIZATION ENTITY ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER
PROCEEDINGS, UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.

 

UNTIL THE LATER TO OCCUR OF (I) THE FORTIETH (40TH) DAY AFTER THE CLOSING OF THE
OFFERING AND (II) THE DATE ON WHICH THE REQUISITE CERTIFICATION OF NON-U.S.
OWNERSHIP IS PROVIDED (THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING
OF THE NOTES IN THE UNITED STATES FROM OUTSIDE OF THE UNITED STATES, THE SALE,
PLEDGE OR TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND
RESTRICTIONS.  THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS
NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS EITHER NOT A “U.S. PERSON” OR THE ISSUER
OR AN AFFILIATE OF THE ISSUER, AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER
THE 1933 ACT, AND AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS NOTE MAY BE
TRANSFERRED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A HOLDER THAT IS
NOT A “U.S. PERSON” OR TO THE ISSUER OR AN AFFILIATE OF THE ISSUER AND IN
COMPLIANCE WITH THE 1933 ACT AND OTHER APPLICABLE LAWS OF THE STATES,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE OFFER AND SALE OF
SECURITIES, AND PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, ONLY (I) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT OR
(II) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE 1933 ACT.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.  UNLESS THIS
NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUER OR THE
NOTE REGISTRAR, AND ANY NOTE

 

A-1-2-2

--------------------------------------------------------------------------------



 

ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE &
CO., HAS AN INTEREST HEREIN.

 

A-1-2-3

--------------------------------------------------------------------------------



 

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

TEMPORARY REGULATION S GLOBAL SERIES 2018-1 CLASS [A-2-I] [A-2-II] NOTE

 

No. S-[  ]

up to $[     ]

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP Number: [U8200X AD7] [U8200X AE5]

ISIN Number: [USU8200XAD76] [USU8200XAE59]

Common Code: [191617193] [191617231]

 

TACO BELL FUNDING, LLC

 

SERIES 2018-1 [4.318%] [4.940%] FIXED RATE SENIOR SECURED NOTES, CLASS [A-2-I]
[A-2-II]

 

TACO BELL FUNDING, LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to CEDE & CO., or registered assigns, up to the principal
sum of [     ] DOLLARS ($[     ]) as provided below and in the Indenture
referred to herein.  Payments of principal shall be payable in the amounts and
at the times set forth in the Indenture described herein; provided, however,
that the entire unpaid principal amount of this Note shall be due on
November 25, 2048 (the “Series 2018-1 Legal Final Maturity Date”).  The Issuer
will pay interest on this Temporary Regulation S Global Series 2018-1
Class [A-2-I] [A-2-II] Note (this “Note”) at the Series 2018-1 Class A-2 Note
Rate applicable to such Tranche of Series 2018-1 Class A-2 Notes for each
Interest Accrual Period in accordance with the terms of the Indenture.  Such
interest will be payable in arrears on each Quarterly Payment Date, which will
be on the 25th day (or, if such 25th day is not a Business Day, the next
succeeding Business Day (a “Business Day Adjustment”)) of each of February, May,
August and November, commencing February 25, 2019 (each, a “Quarterly Payment
Date”).  Such interest will accrue for each Quarterly Payment Date with respect
to (i) initially, the period from and including November 28, 2018 to but
excluding the 25th day of the calendar month that includes the first Quarterly
Payment Date after the Series 2018-1 Closing Date, without giving effect to any
Business Day Adjustment and (ii) thereafter, any period commencing on and
including the 25th day of the calendar month in which the immediately preceding
Quarterly Payment Date occurred to but excluding the 25th day of the calendar
month that includes the then-current Quarterly Payment Date, in each case
without giving effect to any Business Day Adjustment (each, an “Interest Accrual
Period”).  Interest with respect to the Notes (and interest on any defaulted
payments of interest or principal) will be computed on the basis of a 360-day
year consisting of twelve 30-day months.  In addition, under the circumstances
set forth in the Indenture, the Issuer shall also pay additional interest on
this Note at the Series 2018-1 Class A-2 Quarterly Post-ARD Contingent
Additional Interest Rate applicable to such Tranche of Series 2018-1 Class A-2
Notes, and such additional interest shall be computed and shall be payable in
the amounts and at the times set forth in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private

 

A-1-2-4

--------------------------------------------------------------------------------



 

debts. All payments made by the Issuer with respect to this Note shall be
applied as provided in the Indenture.

 

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Rule 144A Global Note or a Permanent Regulation S Global Note;
provided that such transfer or exchange complies with the applicable provisions
of the Indenture relating to the transfer of the Notes.  Interests in this Note
in certain circumstances may also be exchangeable or transferable in whole but
not in part for duly executed and issued registered Definitive Notes; provided
that such transfer or exchange complies with Sections 2.8 and 2.13 of the Base
Indenture and Section 4.2(c) of the Series 2018-1 Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

 

Although a summary of certain provisions of the Indenture is set forth below and
on the reverse hereof and made a part hereof, this Note does not purport to
summarize the Indenture and reference is made to the Indenture for information
with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Trustee.  A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at Citibank, N.A., 388 Greenwich Street, New York, NY
10013, Attention: Agency & Trust — Taco Bell Funding, LLC.

 

Subject to the next following paragraph, the Issuer hereby certifies and
declares that all acts, conditions and things required to be done and performed
and to have happened prior to the creation of this Note and to constitute it as
the valid obligation of the Issuer enforceable in accordance with its terms have
been done and performed and have happened in due compliance with all applicable
laws and in accordance with the terms of the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

 

[Remainder of page intentionally left blank]

 

A-1-2-5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

 

 

 

 

 

 

 

 

TACO BELL FUNDING, LLC,

 

 

as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-2-6

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Series 2018-1 Class [A-2-I] [A-2-II] Notes issued under the
within mentioned Indenture.

 

 

CITIBANK, N.A., as Trustee

 

 

 

By:

 

 

Name:

 

Title: Authorized Signatory

 

A-1-2-7

--------------------------------------------------------------------------------



 

[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Issuer designated as its Series 2018-1 [4.318%] [4.940%] Fixed Rate Senior
Secured Notes, Class [A-2-I] [A-2-II] (herein called the “Series 2018-1
Class [A-2-I] [A-2-II] Notes”), all issued under (i) the Base Indenture, dated
as of May 11, 2016 (such Base Indenture, as amended by Amendment No. 1, dated as
of August 23, 2016 and Amendment No. 2, dated as of November 28, 2018, and as
the same may be further amended, restated, supplemented or otherwise modified,
exclusive of Series Supplements (as defined therein), the “Base Indenture”),
between the Issuer and Citibank, N.A., as the trustee (in such capacity, the
“Trustee”, which term includes any successor Trustee under the Base Indenture)
and as the securities intermediary thereunder, and (ii) the Series 2018-1
Supplement to the Base Indenture, dated as of November 28, 2018 (the
“Series 2018-1 Supplement”), between the Issuer and Citibank, N.A., as the
Trustee and as the securities intermediary thereunder.  The Base Indenture and
the Series 2018-1 Supplement are referred to herein collectively as the
“Indenture”.  The Series 2018-1 Class [A-2-I] [A-2-II] Notes are subject to all
terms of the Indenture.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth or incorporated by reference in the Indenture.
In the event of any inconsistency between the provisions of this Note and the
Indenture, the provisions of the Indenture shall govern.

 

The Series 2018-1 Class [A-2-I] [A-2-II] Notes are and will be secured by the
Collateral pledged as security therefor as provided in the Indenture.

 

The Notes will be issued in minimum denominations of $25,000 and in any whole
number denomination in excess thereof.

 

As provided for in the Indenture, the Series 2018-1 Class [A-2-I] [A-2-II] Notes
may be prepaid, in whole or in part, at the option of the Issuer.  In addition,
the Series 2018-1 Class [A-2-I] [A-2-II] Notes are subject to mandatory
prepayment as provided for in the Indenture.  In certain circumstances, the
Issuer will be obligated to pay the Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration [or the Series 2018-1 Class A-2-II Call Redemption
Premium, if applicable,](1) for such Tranche in connection with a mandatory or
optional prepayment of the Series 2018-1 Class [A-2-I] [A-2-II] Notes as
described in the Indenture.  As described above, the entire unpaid principal
amount of this Note shall be due and payable on the Series 2018-1 Legal Final
Maturity Date.  All payments of principal of the Series 2018-1 Class [A-2-I]
[A-2-II] Notes will be made pro rata to the Series 2018-1 Class A-2 Noteholders
entitled thereto.

 

Principal of and interest on this Note which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

 

Interest and additional interest, if any, will each accrue on the Series 2018-1
Class [A-2-I] [A-2-II] Notes at the rates set forth in the Indenture.  The
interest and additional interest, if any, will be computed on the basis set
forth in the Indenture.  The amount of interest payable on the Series 2018-1
Class [A-2-I] [A-2-II] Notes on each Quarterly Payment Date will be calculated
as set forth in the Indenture.

 

--------------------------------------------------------------------------------

(1) Reference to the Series 2018-1 A-2-II Call Redemption Premium to be included
in Series 2018-1 Class A-2-II Note only.

 

A-1-2-8

--------------------------------------------------------------------------------



 

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

 

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee, the Issuer and the Note Registrar duly executed by, the Series 2018-1
Class A-2 Noteholder hereof or its attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee and the Note Registrar may require and as may be
required by the Series 2018-1 Supplement, and thereupon one or more new
Series 2018-1 Class [A-2-I] [A-2-II] Notes of authorized denominations in the
same aggregate principal amount will be issued to the designated transferee or
transferees.  No service charge will be charged for any registration of transfer
or exchange of this Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

Each Series 2018-1 Class A-2 Noteholder, by acceptance of a Series 2018-1
Class [A-2-I] [A-2-II] Note, covenants and agrees by accepting the benefits of
the Indenture that, prior to the date that is one year and one day after the
payment in full of the latest maturing note issued under the Indenture, such
Series 2018-1 Class A-2 Noteholder will not institute against, or join with any
other Person in instituting against, any Securitization Entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law; provided,
however, that nothing herein shall constitute a waiver of any right to
indemnification, reimbursement or other payment from the Securitization Entities
pursuant to the Indenture or any other Transaction Document.

 

It is the intent of the Issuer and each Series 2018-1 Class A-2 Noteholder that,
for federal, state, local income and franchise tax purposes only, the
Series 2018-1 Class [A-2-I] [A-2-II] Notes will evidence indebtedness of the
Issuer secured by the Collateral.  Each Series 2018-1 Class A-2 Noteholder, by
the acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for all purposes of federal, state, local income or franchise taxes, and
any other tax imposed on or measured by income, as indebtedness of the Issuer
or, if the Issuer is treated as a division of another entity, such other entity.

 

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any Series 2018-1
Class A-2 Noteholders, provided that certain conditions precedent are
satisfied.  The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuer and the rights of the Series 2018-1 Class A-2
Noteholders under the Indenture at any time by the Issuer with the consent of
the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any Series 2018-1 Class A-2
Noteholders.  The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class

 

A-1-2-9

--------------------------------------------------------------------------------



 

Representative) to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
without the consent of any Series 2018-1 Class A-2 Noteholders.  Any such
consent or waiver of this Note (or any one or more predecessor Notes) shall be
conclusive and binding upon such Series 2018-1 Class A-2 Noteholder and upon all
future Series 2018-1 Class A-2 Noteholders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.

 

Each purchaser or transferee of this Note (or any interest herein) shall be
deemed to represent and warrant that is not a Benefit Plan Investor or a Plan
that is subject to Similar Law, or, if it is a Benefit Plan Investor, its
acquisition and holding of this Note (or any interest herein) will not give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or, if it is a Plan that is subject to Similar Law, its
acquisition and holding of this Note will not result in a violation of Similar
Law.  (If such purchaser or transferee is a Benefit Plan Investor or Plan, its
fiduciary will be deemed to make the same representation and warranty).

 

The term “Issuer” as used in this Note includes any successor to the Issuer.

 

The Series 2018-1 Class [A-2-I] [A-2-II] Notes are issuable only in registered
form in denominations as provided in the Indenture, subject to certain
limitations set forth therein.

 

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York without regard to
conflicts of law principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties hereunder and thereunder  shall be determined in
accordance with such laws.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate and in the coin or currency herein prescribed.

 

A-1-2-10

--------------------------------------------------------------------------------



 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints
                                                                     , attorney,
to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

By:

 

(2)

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                     NOTE: The signature to this assignment must correspond
with the name of the registered owner as it appears on the face of the within
Note, without alteration, enlargement or any change whatsoever.

 

A-1-2-11

--------------------------------------------------------------------------------



 

SCHEDULE OF EXCHANGES IN TEMPORARY REGULATION S
GLOBAL SERIES 2018-1 CLASS [A-2-I] [A-2-II] NOTE

 

The initial principal balance of this Temporary Regulation S Global
Series 2018-1 Class [A-2-I] [A-2-II] Note is $[     ].  The following exchanges
of an interest in this Temporary Regulation S Global Series 2018-1 Class [A-2-I]
[A-2-II] Note for an interest in a corresponding Rule 144A Global Series 2018-1
Class [A-2-I] [A-2-II] Note or a Permanent Regulation S Global Series 2018-1
Class [A-2-I] [A-2-II] Note have been made:

 

Date

 

Amount of Increase
(or Decrease) in the
Principal Amount of this
Temporary Regulation S
Global Note

 

Remaining Principal
Amount of this
Temporary Regulation S
Global Note following
the Increase or Decrease

 

Signature of Authorized
Officer of Trustee or
Note Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-2-12

--------------------------------------------------------------------------------



 

EXHIBIT A-1-3

 

THE ISSUANCE AND SALE OF THIS PERMANENT REGULATION S GLOBAL SERIES 2018-1
CLASS [A-2-I] [A-2-II] NOTE HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND
TACO BELL FUNDING, LLC (THE “ISSUER”) HAS NOT BEEN REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).  THIS NOTE OR ANY
INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) TO THE ISSUER OR AN AFFILIATE THEREOF, (B) IN THE UNITED STATES, TO A PERSON
WHO IS NOT A COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE 1933 ACT (“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS OF QUALIFIED INSTITUTIONAL BUYERS WITH RESPECT TO WHICH SUCH
PERSON EXERCISES SOLE INVESTMENT DISCRETION OR (C) OUTSIDE THE UNITED STATES, TO
A PERSON WHO IS NOT A COMPETITOR AND IS NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S UNDER THE 1933 ACT (“REGULATION S”), ACTING FOR ITS OWN ACCOUNT OR
ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH SUCH PERSON EXERCISES SOLE INVESTMENT
DISCRETION, NONE OF WHICH ARE A U.S. PERSON, IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE ISSUER OR AN
AFFILIATE OF THE ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR AND IS (X) A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A OR (Y) NOT A U.S. PERSON
AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION, AS APPLICABLE, (B) IT IS
NOT A COMPETITOR AND IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER OR (Y) NOT A U.S.
PERSON, AND IN EACH CASE WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT
DISCRETION, (C) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE
ISSUER MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM
ONE OR MORE BOOK-ENTRY DEPOSITORIES AND (E) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

 

EACH PERSON (IF NOT THE ISSUER OR AN AFFILIATE OF THE ISSUER) TAKING DELIVERY OF
THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE INDENTURE.  EACH
PERSON TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE IN THE FORM OF
AN INTEREST IN A RULE 144A GLOBAL NOTE WILL BE REQUIRED TO DELIVER A TRANSFER
CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED TO MAKE
THE APPLICABLE REPRESENTATIONS, WARRANTIES AND COVENANTS REFERRED TO IN THE
INDENTURE.

 

ANY TRANSFER OF THIS NOTE OR AN INTEREST IN THIS NOTE IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE OR EFFECT AND WILL BE VOID AB INITIO AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO ANY PERSON CAUSING SUCH VIOLATION, OTHER THAN
THE RIGHT TO TRANSFER TO AN ELIGIBLE

 

A-1-3-1

--------------------------------------------------------------------------------



 

TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
TRUSTEE OR ANY INTERMEDIARY, AND THE PERSON CAUSING SUCH VIOLATION SHALL HAVE NO
RIGHTS AS A NOTEHOLDER OR NOTE OWNER IN ANY RESPECT; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, AN ELIGIBLE TRANSFEREE THAT ACQUIRES THIS NOTE OR
AN INTEREST IN THIS NOTE DIRECTLY OR INDIRECTLY FROM A PERSON CAUSING SUCH A
VIOLATION SHALL HAVE THE RIGHTS AS A NOTEHOLDER OR NOTE OWNER, AS APPLICABLE, IN
ALL RESPECTS.

 

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE A COMPETITOR OR TO HAVE BEEN A “U.S. PERSON” AT THE TIME OF
ACQUISITION OF THIS NOTE, THE ISSUER HAS THE RIGHT TO REQUIRE SUCH HOLDER TO
SELL THIS NOTE TO A PURCHASER WHO IS NOT A COMPETITOR AND IS NOT A “U.S.
PERSON.”  THE ISSUER ALSO HAS THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS A “U.S. PERSON” OR WHO IS A COMPETITOR.

 

BY ACCEPTING THIS NOTE, EACH PURCHASER COVENANTS THAT IT WILL NOT AT ANY TIME
PRIOR TO THE DATE WHICH IS ONE (1) YEAR AND ONE (1) DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING NOTE, INSTITUTE AGAINST, OR JOIN WITH ANY OTHER
PERSON IN INSTITUTING AGAINST, ANY SECURITIZATION ENTITY ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER
PROCEEDINGS, UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUER OR THE NOTE
REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

A-1-3-2

--------------------------------------------------------------------------------



 

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

FORM OF PERMANENT REGULATION S GLOBAL SERIES 2018-1 CLASS [A-2-I] [A-2-II] NOTE

 

No. U-[  ]

up to $[     ]

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP Number: [U8200X AD7] [U8200X AE5]
ISIN Number: [USU8200XAD76] [USU8200XAE59]
Common Code: [191617193] [191617231]

 

TACO BELL FUNDING, LLC

 

SERIES 2018-1 [4.318%] [4.940%] FIXED RATE SENIOR SECURED NOTES, CLASS [A-2-I]
[A-2-II]

 

TACO BELL FUNDING, LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to CEDE & CO., or registered assigns, up to the principal
sum of [     ] DOLLARS ($[     ]) as provided below and in the Indenture
referred to herein.  Payments of principal shall be payable in the amounts and
at the times set forth in the Indenture described herein; provided, however,
that the entire unpaid principal amount of this Note shall be due on
November 25, 2048 (the “Series 2018-1 Legal Final Maturity Date”).  The Issuer
will pay interest on this Permanent Regulation S Global Series 2018-1
Class [A-2-I] [A-2-II] Note (this “Note”) at the Series 2018-1 Class A-2 Note
Rate applicable to such Tranche of Series 2018-1 Class A-2 Notes for each
Interest Accrual Period in accordance with the terms of the Indenture.  Such
interest will be payable in arrears on each Quarterly Payment Date, which will
be on the 25th day (or, if such 25th day is not a Business Day, the next
succeeding Business Day (a “Business Day Adjustment”)) of each of February, May,
August and November, commencing February 25, 2019 (each, a “Quarterly Payment
Date”).  Such interest will accrue for each Quarterly Payment Date with respect
to (i) initially, the period from and including November 28, 2018 to but
excluding the 25th day of the calendar month that includes the first Quarterly
Payment Date after the Series 2018-1 Closing Date, without giving effect to any
Business Day Adjustment and (ii) thereafter, any period commencing on and
including the 25th day of the calendar month in which the immediately preceding
Quarterly Payment Date occurred to but excluding the 25th day of the calendar
month that includes the then-current Quarterly Payment Date, in each case
without giving effect to any Business Day Adjustment (each, an “Interest Accrual
Period”).  Interest with respect to the Notes (and interest on any defaulted
payments of interest or principal) will be computed on the basis of a 360-day
year consisting of twelve 30-day months.  In addition, under the circumstances
set forth in the Indenture, the Issuer shall also pay additional interest on
this Note at the Series 2018-1 Class A-2 Quarterly Post-ARD Contingent
Additional Interest Rate applicable to such Tranche of Series 2018-1 Class A-2
Notes, and such additional interest shall be computed and shall be payable in
the amounts and at the times set forth in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied as provided in the Indenture.

 

A-1-3-3

--------------------------------------------------------------------------------



 

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Rule 144A Global Note; provided that such transfer or exchange
complies with the applicable provisions of the Indenture relating to the
transfer of the Notes.  Interests in this Note in certain circumstances may also
be exchangeable or transferable in whole but not in part for duly executed and
issued registered Definitive Notes; provided that such transfer or exchange
complies with Sections 2.8 and 2.13 of the Base Indenture and Section 4.2(c) of
the Series 2018-1 Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

 

Although a summary of certain provisions of the Indenture is set forth below and
on the reverse hereof and made a part hereof, this Note does not purport to
summarize the Indenture and reference is made to the Indenture for information
with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Trustee.  A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at Citibank, N.A., 388 Greenwich Street, New York, NY
10013, Attention: Agency & Trust — Taco Bell Funding, LLC.

 

Subject to the next following paragraph, the Issuer hereby certifies and
declares that all acts, conditions and things required to be done and performed
and to have happened prior to the creation of this Note and to constitute it as
the valid obligation of the Issuer enforceable in accordance with its terms have
been done and performed and have happened in due compliance with all applicable
laws and in accordance with the terms of the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

 

[Remainder of page intentionally left blank]

 

A-1-3-4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Date:

 

 

 

 

 

 

 

 

 

TACO BELL FUNDING, LLC,

 

 

as Issuer

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-3-5

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Series 2018-1 Class [A-2-I] [A-2-II] Notes issued under the
within mentioned Indenture.

 

 

CITIBANK, N.A., as Trustee

 

 

 

 

 

 

By:

 

 

Name:

 

Title: Authorized Signatory

 

A-1-3-6

--------------------------------------------------------------------------------



 

[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Issuer designated as its Series 2018-1 [4.318%] [4.940%] Fixed Rate Senior
Secured Notes, Class [A-2-I] [A-2-II] (herein called the “Series 2018-1
Class [A-2-I] [A-2-II] Notes”), all issued under (i) the Base Indenture, dated
as of May 11, 2016 (such Base Indenture, as amended by Amendment No. 1, dated as
of August 23, 2016 and Amendment No. 2, dated as of November 28, 2018, and as
the same may be further amended, restated, supplemented or otherwise modified,
exclusive of Series Supplements (as defined therein), the “Base Indenture”),
between the Issuer and Citibank, N.A., as the trustee (in such capacity, the
“Trustee”, which term includes any successor Trustee under the Base Indenture)
and as the securities intermediary thereunder, and (ii) the Series 2018-1
Supplement to the Base Indenture, dated as of November 28, 2018 (the
“Series 2018-1 Supplement”), between the Issuer and Citibank, N.A., as the
Trustee and as the securities intermediary thereunder.  The Base Indenture and
the Series 2018-1 Supplement are referred to herein collectively as the
“Indenture”.  The Series 2018-1 Class [A-2-I] [A-2-II] Notes are subject to all
terms of the Indenture.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth or incorporated by reference in the Indenture.
In the event of any inconsistency between the provisions of this Note and the
Indenture, the provisions of the Indenture shall govern.

 

The Series 2018-1 Class [A-2-I] [A-2-II] Notes are and will be secured by the
Collateral pledged as security therefor as provided in the Indenture.

 

The Notes will be issued in minimum denominations of $25,000 and in any whole
number denomination in excess thereof.

 

As provided for in the Indenture, the Series 2018-1 Class [A-2-I] [A-2-II] Notes
may be prepaid, in whole or in part, at the option of the Issuer.  In addition,
the Series 2018-1 Class [A-2-I] [A-2-II] Notes are subject to mandatory
prepayment as provided for in the Indenture.  In certain circumstances, the
Issuer will be obligated to pay the Series 2018-1 Class A-2 Make-Whole
Prepayment Consideration  [or the Series 2018-1 Class A-2-II Call Redemption
Premium, if applicable,](1) for such Tranche in connection with a mandatory or
optional prepayment of the Series 2018-1 Class [A-2-I] [A-2-II] Notes as
described in the Indenture.  As described above, the entire unpaid principal
amount of this Note shall be due and payable on the Series 2018-1 Legal Final
Maturity Date.  All payments of principal of the Series 2018-1 Class [A-2-I]
[A-2-II] Notes will be made pro rata to the Series 2018-1 Class A-2 Noteholders
entitled thereto.

 

Principal of and interest on this Note which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

 

Interest and additional interest, if any, will each accrue on the Series 2018-1
Class [A-2-I] [A-2-II] Notes at the rates set forth in the Indenture.  The
interest and additional interest, if any, will be computed on the basis set
forth in the Indenture.  The amount of interest payable on the Series 2018-1
Class [A-2-I] [A-2-II] Notes on each Quarterly Payment Date will be calculated
as set forth in the Indenture.

 

--------------------------------------------------------------------------------

(1)  Reference to the Series 2018-1 A-2-II Call Redemption Premium to be
included in Series 2018-1 Class A-2-II Note only.

 

A-1-3-7

--------------------------------------------------------------------------------



 

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

 

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

As provided in the Indenture and subject to certain limitations set forth
therein,  the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee, the Issuer and the Note Registrar duly executed by, the Series 2018-1
Class A-2 Noteholder hereof or its attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee and the Note Registrar may require and as may be
required by the Series 2018-1 Supplement, and thereupon one or more new
Series 2018-1 Class [A-2-I] [A-2-II] Notes of authorized denominations in the
same aggregate principal amount will be issued to the designated transferee or
transferees.  No service charge will be charged for any registration of transfer
or exchange of this Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

Each Series 2018-1 Class A-2 Noteholder, by acceptance of a Series 2018-1
Class [A-2-I] [A-2-II] Note, covenants and agrees by accepting the benefits of
the Indenture that, prior to the date that is one year and one day after the
payment in full of the latest maturing note issued under the Indenture, such
Series 2018-1 Class A-2 Noteholder will not institute against, or join with any
other Person in instituting against, any Securitization Entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law; provided,
however, that nothing herein shall constitute a waiver of any right to
indemnification, reimbursement or other payment from the Securitization Entities
pursuant to the Indenture or any other Transaction Document.

 

It is the intent of the Issuer and each Series 2018-1 Class A-2 Noteholder that,
for federal, state, local income and franchise tax purposes only, the
Series 2018-1 Class [A-2-I] [A-2-II] Notes will evidence indebtedness of the
Issuer secured by the Collateral.  Each Series 2018-1 Class A-2 Noteholder, by
the acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for all purposes of federal, state, local income or franchise taxes, and
any other tax imposed on or measured by income, as indebtedness of the Issuer
or, if the Issuer is treated as a division of another entity, such other entity.

 

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any Series 2018-1
Class A-2 Noteholders, provided that certain conditions precedent are
satisfied.  The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuer and the rights of the Series 2018-1 Class A-2
Noteholders under the Indenture at any time by the Issuer with the consent of
the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any Series 2018-1 Class A-2
Noteholders.  The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class

 

A-1-3-8

--------------------------------------------------------------------------------



 

Representative) to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences
without the consent of any Series 2018-1 Class A-2 Noteholders.  Any such
consent or waiver of this Note (or any one or more predecessor Notes) shall be
conclusive and binding upon such Series 2018-1 Class A-2 Noteholder and upon all
future Series 2018-1 Class A-2 Noteholders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.

 

Each purchaser or transferee of this Note (or any interest herein) shall be
deemed to represent and warrant that is not a Benefit Plan Investor or a Plan
that is subject to Similar Law, or, if it is a Benefit Plan Investor, its
acquisition and holding of this Note (or any interest herein) will not give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or, if it is a Plan that is subject to Similar Law, its
acquisition and holding of this Note will not result in a violation of Similar
Law.  (If such purchaser or transferee is a Benefit Plan Investor or Plan, its
fiduciary will be deemed to make the same representation and warranty).

 

The term “Issuer” as used in this Note includes any successor to the Issuer.

 

The Series 2018-1 Class [A-2-I] [A-2-II] Notes are issuable only in registered
form in denominations as provided in the Indenture, subject to certain
limitations set forth therein.

 

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York without regard to
conflicts of law principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties hereunder and thereunder  shall be determined in
accordance with such laws.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate and in the coin or currency herein prescribed.

 

A-1-3-9

--------------------------------------------------------------------------------



 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints
                                                                     , attorney,
to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

By:

 

(2)

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                     NOTE: The signature to this assignment must correspond
with the name of the registered owner as it appears on the face of the within
Note, without alteration, enlargement or any change whatsoever.

 

A-1-3-10

--------------------------------------------------------------------------------



 

SCHEDULE OF EXCHANGES IN PERMANENT REGULATION S
GLOBAL SERIES 2018-1 CLASS [A-2-I] [A-2-II] NOTE

 

The initial principal balance of this Permanent Regulation S Global Series
2018-1 Class [A-2-I] [A-2-II] Note is $[     ].  The following exchanges of an
interest in this Permanent Regulation S Global Series 2018-1 Class [A-2-I]
[A-2-II] Note for an interest in a corresponding Rule 144A Global Series 2018-1
Class [A-2-I] [A-2-II] Note have been made:

 

Date

 

Amount of Increase
(or Decrease) in the
Principal Amount of this
Permanent Regulation S
Global Note

 

Remaining Principal
Amount of this
Permanent Regulation S
Global Note following
the Increase or Decrease

 

Signature of Authorized
Officer of Trustee or
Note Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-3-11

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

FORM OF TRANSFER CERTIFICATE
FOR TRANSFERS OF INTERESTS IN RULE 144A GLOBAL NOTES
TO INTERESTS IN TEMPORARY REGULATION S GLOBAL NOTES

 

Citibank, N.A., as Trustee

480 Washington Boulevard

30th Floor

Jersey City, NJ  07310

Attention: Securities Window — Taco Bell Funding, LLC

 

Re:                             Taco Bell Funding, LLC $[          ] Series
2018-1 [4.318%] [4.940%] Fixed Rate Senior Secured Notes, Class [A-2-I] [A-2-II]
(the “Notes”)

 

Reference is hereby made to (i) the Base Indenture, dated as of May 11, 2016
(such Base Indenture, as amended by Amendment No. 1, dated as of August 23, 2016
and Amendment No. 2, dated as of November 28, 2018, and as the same may be
further amended, restated, supplemented or otherwise modified, exclusive of
Series Supplements (as defined therein), the “Base Indenture”), between the
Issuer and Citibank, N.A., as the trustee (in such capacity, the “Trustee”,
which term includes any successor Trustee under the Base Indenture) and as the
securities intermediary thereunder, and (ii) the Series 2018-1 Supplement to the
Base Indenture, dated as of November 28, 2018 (the “Series 2018-1 Supplement”),
between the Issuer and Citibank, N.A., as the Trustee and as the securities
intermediary thereunder.  The Base Indenture and the Series 2018-1 Supplement
are referred to herein collectively as the “Indenture”.  Capitalized terms used
and not otherwise defined herein shall have the meanings set forth or
incorporated by reference in the Indenture.

 

This certificate relates to U.S.$ [     ] aggregate principal amount of Notes
which are held in the form of an interest in a Rule 144A Global Note with DTC
(CUSIP (CINS) No. [   ] [   ] [   ]) in the name of [     ] [name of transferor]
(the “Transferor”), who wishes to effect the transfer of such Notes in exchange
for an equivalent beneficial interest in a Temporary Regulation S Global Note in
the name of [     ] [name of transferee] (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that either (A) the Transferee is the Issuer or an Affiliate
of the Issuer or (B) such Notes are being transferred (i) in accordance with the
transfer restrictions set forth in the Indenture and the Offering Memorandum,
dated November 14, 2018, relating to the Notes, (ii) pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), and in accordance with any applicable securities laws of any state of
the  United States or any other jurisdiction and (iii) to a Person who is not a
Competitor.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer, the Note Registrar and the Trustee that either the
Transferee is the Issuer or an Affiliate of the Issuer or:

 

1.                                      the offer of the Notes was not made to a
Person in the United States;

 

2.                                      at the time the buy order was
originated, the Transferee was outside the United States;

 

B-1-1

--------------------------------------------------------------------------------



 

3.                                      no directed selling efforts have been
made in contravention of the requirements of Rule 903(a) or 904(a) of Regulation
S, as applicable;

 

4.                                      the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act, and the
Transferee is aware that the sale to it is being made in reliance on an
exemption from the registration requirements of the 1933 Act provided by
Regulation S;

 

5.                                      the Transferee is not a U.S. Person (as
defined in Regulation S);

 

6.                                      if the sale is made during a restricted
period and the provisions of Rule 903(b)(2) or (3) or Rule 904(b)(1) of
Regulation S are applicable thereto, the Transferee confirms that such sale has
been made in accordance with the applicable provisions of Rule 903(b)(2) or (3)
or Rule 904(b)(1), as the case may be;

 

7.                                      the Transferee is not purchasing such
Notes with a view to the resale, distribution or other disposition thereof in
the United States or to a U.S. Person;

 

8.                                      the Transferee will, and each account
for which it is purchasing will, hold and transfer at least the minimum
denomination of Notes;

 

9.                                      the Transferee understands that the
Manager, the Issuer and the Servicer may receive a list of participants holding
positions in the Notes from one or more book-entry depositories;

 

10.                               the Transferee understands that the Manager,
the Issuer and the Servicer may receive (i) a list of Note Owners that have
requested access to the Trustee’s password-protected website or that have
voluntarily registered as a Note Owner with the Trustee and (ii) copies of
Noteholder confirmations of representations and warranties executed to obtain
access to the Trustee’s password-protected website;

 

11.                               the Transferee will provide to each person to
whom it transfers Notes notices of any restrictions on transfer of such Notes;

 

12.                               it is not a Competitor;

 

13.                               it is not a Benefit Plan Investor or Plan that
is subject to Similar Law or, if it is a Benefit Plan Investor, its acquisition
and holding of the Notes (or any interest therein) will not give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or, if it is a Plan that is subject to Similar Law, its acquisition and
holding of the Notes (or any interest therein) will not result in a violation of
Similar Law, and if the Transferee is a Benefit Plan Investor or Plan, its
fiduciary will be deemed to make the same representation and warranty; and

 

14.                               it is:

 

o (check if applicable) a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Code”), and a
properly completed and signed Internal Revenue Service (“IRS”) Form W-9 (or
applicable successor form) is attached hereto; or

 

o (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly completed and signed IRS Form W-8
(or applicable successor form) is attached hereto.

 

B-1-2

--------------------------------------------------------------------------------



 

The representations made pursuant to clause 6 above shall be deemed to be made
on each day from the date the Transferee acquires any interest in any Note
through and including the date on which such Transferee disposes of its interest
in the applicable Note.  The Transferee agrees to provide prompt written notice
to the Issuer, the Note Registrar and the Trustee  of any change of the status
of the Transferee that would cause it to breach the representations made in
clause 6 above.  The Transferee further agrees to indemnify and hold harmless
the Issuer, the Trustee, the Note Registrar and the Initial Purchaser and their
respective affiliates from any cost, damage or loss incurred by them as a result
of the inaccuracy or breach of the foregoing representations, warranties and
agreements in this clause and clause 6 above.  Any purported transfer of the
Notes (or interest therein) that does not comply with the requirements of this
clause and clause 6 above shall be null and void ab initio; provided, that,
notwithstanding the foregoing, an eligible transferee that acquires the
applicable Note or an interest in the applicable Note directly or indirectly
from a Person that does not comply with the requirements of this clause and
clause 6 above shall have the rights as a Noteholder or Note Owner, as
applicable, in all respects.

 

The Transferee understands that the Issuer, the Trustee, the Note Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby, and the Transferee
hereby consents to such reliance and authorization.

 

B-1-3

--------------------------------------------------------------------------------



 

 

 

[Name of Transferee]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

Taxpayer Identification Number:

 

Address for Notices:

 

 

 

 

 

 

Wire Instructions for Payments:

 

Tel:

Bank:

 

Fax:

Address:

 

Attn:

Bank ABA #:

 

 

Account No.:

 

 

FAO:

 

 

Attention:

 

 

 

 

 

Registered Name (if Nominee):

 

 

 

 

 

 

cc:

Taco Bell Funding, LLC

 

 

1441 Gardiner Lane

 

 

Louisville, KY 40213

 

 

Attention: [   ]

 

 

E-mail: [   ]

 

 

B-1-4

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

FORM OF TRANSFER CERTIFICATE
FOR TRANSFERS OF INTERESTS IN RULE 144A GLOBAL NOTES
TO INTERESTS IN PERMANENT REGULATION S GLOBAL NOTES

 

Citibank, N.A., as Trustee

480 Washington Boulevard

30th Floor

Jersey City, NJ  07310

Attention: Securities Window — Taco Bell Funding, LLC

 

Re:                            Taco Bell Funding, LLC $[          ]
Series 2018-1 [4.318%] [4.940%] Fixed Rate Senior Secured Notes, Class [A-2-I]
[A-2-II] (the “Notes”)

 

Reference is hereby made to (i) the Base Indenture, dated as of May 11, 2016
(such Base Indenture, as amended by Amendment No. 1, dated as of August 23, 2016
and Amendment No. 2, dated as of November 28, 2018, and as the same may be
further amended, restated, supplemented or otherwise modified, exclusive of
Series Supplements (as defined therein), the “Base Indenture”), between the
Issuer and Citibank, N.A., as the trustee (in such capacity, the “Trustee”,
which term includes any successor Trustee under the Base Indenture) and as the
securities intermediary thereunder, and (ii) the Series 2018-1 Supplement to the
Base Indenture, dated as of November 28, 2018 (the “Series 2018-1 Supplement”),
between the Issuer and Citibank, N.A., as the Trustee and as the securities
intermediary thereunder.  The Base Indenture and the Series 2018-1 Supplement
are referred to herein collectively as the “Indenture”.  Capitalized terms used
and not otherwise defined herein shall have the meanings set forth or
incorporated by reference in the Indenture.

 

This certificate relates to U.S.$ [     ] aggregate principal amount of Notes
which are held in the form of an interest in a Rule 144A Global Note with DTC
(CUSIP (CINS) No. [   ] [   ] [   ]) in the name of [     ] [name of transferor]
(the “Transferor”), who wishes to effect the transfer of such Notes in exchange
for an equivalent beneficial interest in a Permanent Regulation S Global Note in
the name of [     ] [name of transferee] (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that either (A) the Transferee is the Issuer or an Affiliate
of the Issuer or (B) such Notes are being transferred (i) in accordance with the
transfer restrictions set forth in the Indenture and the Offering Memorandum,
dated November 14, 2018, relating to the Notes, (ii) pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), and in accordance with any applicable securities laws of any state of
the  United States or any other jurisdiction and (iii) to a Person who is not a
Competitor.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer, the Note Registrar and the Trustee that either the
Transferee is the Issuer or an Affiliate of the Issuer or:

 

1.                                      the offer of the Notes was not made to a
Person in the United States;

 

2.                                      at the time the buy order was
originated, the Transferee was outside the United States;

 

B-2-1

--------------------------------------------------------------------------------



 

3.                                      no directed selling efforts have been
made in contravention of the requirements of Rule 903(a) or 904(a) of Regulation
S, as applicable;

 

4.                                      the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act, and the
Transferee is aware that the sale to it is being made in reliance on an
exemption from the registration requirements of the 1933 Act provided by
Regulation S;

 

5.                                      the Transferee is not a U.S. Person (as
defined in Regulation S);

 

6.                                      the Transferee is not purchasing such
Notes with a view to the resale, distribution or other disposition thereof in
the United States or to a U.S. Person;

 

7.                                      the Transferee will, and each account
for which it is purchasing will, hold and transfer at least the minimum
denomination of Notes;

 

8.                                      the Transferee understands that the
Manager, the Issuer and the Servicer may receive a list of participants holding
positions in the Notes from one or more book-entry depositories;

 

9.                                      the Transferee understands that the
Manager, the Issuer and the Servicer may receive (i) a list of Note Owners that
have requested access to the Trustee’s password-protected website or that have
voluntarily registered as a Note Owner with the Trustee and (ii) copies of
Noteholder confirmations of representations and warranties executed to obtain
access to the Trustee’s password-protected website;

 

10.                               the Transferee will provide to each person to
whom it transfers Notes notices of any restrictions on transfer of such Notes;

 

11.                               it is not a Competitor;

 

12.                               it is not a Benefit Plan Investor or Plan that
is subject to Similar Law or, if it is a Benefit Plan Investor, its acquisition
and holding of the Notes (or any interest therein) will not give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or, if it is a Plan that is subject to Similar Law, its acquisition and
holding of the Notes (or any interest therein) will not result in a violation of
Similar Law, and if the Transferee is a Benefit Plan Investor or Plan, its
fiduciary will be deemed to make the same representation and warranty; and

 

13.                               it is:

 

o (check if applicable) a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”), and a properly completed and signed Internal Revenue Service (“IRS”)
Form W-9 (or applicable successor form) is attached hereto; or

 

o (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly completed and signed IRS Form W-8
(or applicable successor form) is attached hereto.

 

The Transferee understands that the Issuer, the Trustee, the Note Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy hereof to any interested party in any

 

B-2-2

--------------------------------------------------------------------------------



 

administrative or legal proceeding or official inquiry with respect to the
matters covered hereby, and the Transferee hereby consents to such reliance and
authorization.

 

B-2-3

--------------------------------------------------------------------------------



 

 

 

[Name of Transferee]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

Taxpayer Identification Number:

 

Address for Notices:

 

 

 

 

 

 

Wire Instructions for Payments:

 

Tel:

Bank:

 

Fax:

Address:

 

Attn:

Bank ABA #:

 

 

Account No.:

 

 

FAO:

 

 

Attention:

 

 

 

 

 

Registered Name (if Nominee):

 

 

 

 

 

 

cc:

Taco Bell Funding, LLC

 

 

1441 Gardiner Lane

 

 

Louisville, KY 40213

 

 

Attention: [   ]

 

 

E-mail: [   ]

 

 

B-2-4

--------------------------------------------------------------------------------



 

EXHIBIT B-3

 

FORM OF TRANSFER CERTIFICATE
FOR TRANSFERS OF INTERESTS IN TEMPORARY REGULATION S GLOBAL NOTES
OR PERMANENT REGULATION S GLOBAL NOTES
TO INTERESTS IN RULE 144A GLOBAL NOTES

 

Citibank, N.A., as Trustee

480 Washington Boulevard

30th Floor

Jersey City, NJ  07310

Attention: Securities Window — Taco Bell Funding, LLC

 

Re:                            Taco Bell Funding, LLC $[          ]
Series 2018-1 [4.318%] [4.940%] Fixed Rate Senior Secured Notes, Class [A-2-I]
[A-2-II] (the “Notes”)

 

Reference is hereby made to (i) the Base Indenture, dated as of May 11, 2016
(such Base Indenture, as amended by Amendment No. 1, dated as of August 23, 2016
and Amendment No. 2, dated as of November 28, 2018, and as the same may be
further amended, restated, supplemented or otherwise modified, exclusive of
Series Supplements (as defined therein), the “Base Indenture”), between the
Issuer and Citibank, N.A., as the trustee (in such capacity, the “Trustee”,
which term includes any successor Trustee under the Base Indenture) and as the
securities intermediary thereunder, and (ii) the Series 2018-1 Supplement to the
Base Indenture, dated as of November 28, 2018 (the “Series 2018-1 Supplement”),
between the Issuer and Citibank, N.A., as the Trustee and as the securities
intermediary thereunder.  The Base Indenture and the Series 2018-1 Supplement
are referred to herein collectively as the “Indenture”.  Capitalized terms used
and not otherwise defined herein shall have the meanings set forth or
incorporated by reference in the Indenture.

 

This certificate relates to U.S.$ [     ] aggregate principal amount of Notes
which are held in the form of [an interest in a Temporary Regulation S Global
Note with DTC][an interest in an Permanent Regulation S Global Note with DTC]
(CUSIP (CINS) No. [   ] [   ] [   ]) in the name of [     ] [name of transferor]
(the “Transferor”), who wishes to effect the transfer of such Notes in exchange
for an equivalent beneficial interest in a Rule 144A Global Note in the name of
[     ] [name of transferee] (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that either (A) the Transferee is the Issuer or an Affiliate
of the Issuer or (B) such Notes are being transferred in accordance with (i) the
applicable transfer restrictions set forth in the Indenture and in the Offering
Memorandum, dated November 14, 2018, relating to the Notes and (ii) Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”), and any
applicable securities laws of any state of the United States or any other
jurisdiction, and that the Transferee is purchasing the Notes for its own
account or one or more accounts with respect to which the Transferee exercises
sole investment discretion, and the Transferee and any such account represent,
warrant and agree that either it is the Issuer or an Affiliate of the Issuer or:

 

1.                                      it is (a) a Qualified Institutional
Buyer, (b) aware that the sale to it is being made in reliance on Rule 144A and
(c) acquiring such Notes for its own account or for the account of another
person who is a Qualified Institutional Buyer with respect to which it exercise
sole investment discretion;

 

B-3-1

--------------------------------------------------------------------------------



 

2.                                      it is not formed for the purpose of
investing in the Notes, except where each beneficial owner is a Qualified
Institutional Buyer;

 

3.                                      it will, and each account for which it
is purchasing will, hold and transfer at least the minimum denomination of
Notes;

 

4.                                      it understands that the Manager, the
Issuer and the Servicer may receive a list of participants holding positions in
the Notes from one or more book-entry depositories;

 

5.                                      it understands that the Manager, the
Issuer and the Servicer may receive (i) a list of Note Owners that have
requested access to the Trustee’s password-protected website or that have
voluntarily registered as a Note Owner with the Trustee and (ii) copies of
Noteholder confirmations of representations and warranties executed to obtain
access to the Trustee’s password-protected website;

 

6.                                      it will provide to each person to whom
it transfers Notes notices of any restrictions on transfer of such Notes;

 

7.                                      it is not a Competitor;

 

8.                                      it is not a Benefit Plan Investor or
Plan that is subject to Similar Law or, if it is a Benefit Plan Investor, its
acquisition and holding of the Notes (or any interest therein) will not give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or, if it is a Plan that is subject to Similar Law, its
acquisition and holding of the Notes (or any interest therein) will not result
in a violation of Similar Law, and if the Transferee is a Benefit Plan Investor
or Plan, its fiduciary will be deemed to make the same representation and
warranty; and

 

9.                                      it is:

 

o (check if applicable) a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”), and a properly completed and signed Internal Revenue Service (“IRS”)
Form W-9 (or applicable successor form) is attached hereto; or

 

o (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly completed and signed IRS Form W-8
(or applicable successor form) is attached hereto.

 

The Transferee understands that the Issuer, the Trustee, the Note Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to any matter covered hereby, and the
Transferee hereby consents and agrees to such reliance and authorization.

 

B-3-2

--------------------------------------------------------------------------------



 

 

 

[Name of Transferee]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

 

Taxpayer Identification Number:

 

Address for Notices:

 

 

 

 

 

 

Wire Instructions for Payments:

 

Tel:

Bank:

 

Fax:

Address:

 

Attn:

Bank ABA #:

 

 

Account No.:

 

 

FAO:

 

 

Attention:

 

 

 

 

 

Registered Name (if Nominee):

 

 

 

 

 

 

cc:

Taco Bell Funding, LLC

 

 

1441 Gardiner Lane

 

 

Louisville, KY 40213

 

 

Attention: [   ]

 

 

E-mail: [   ]

 

 

B-3-3

--------------------------------------------------------------------------------